Exhibit 10.17
THE HARTFORD
INVESTMENT AND SAVINGS PLAN
(As Amended and Restated as of January 1, 2010)
ARTICLE ONE
INTRODUCTION AND PURPOSE
1.1 Introduction. The Hartford Investment and Savings Plan (the “Plan”) was
established effective December 19, 1995 to cover Eligible Employees of The
Hartford and Hartford Fire. The Hartford was spun-off from ITT Corporation
effective December 19, 1995. The Plan was amended and restated effective
January 1, 1997. Effective as of the IPO Date, Hartford Life became a publicly
held company, was designated as a Participating Corporation for purposes of the
Plan and securities of Hartford Life were made available for investment under
the Plan. Effective as of the Merger Date, Hartford Life ceased to be a publicly
held company due to its merger with a subsidiary of The Hartford, and its
securities ceased to be available for investment under the Plan. Effective April
1, 2002, the Omni Insurance Group 401(k) Retirement Plan was merged into the
Plan. Effective July 1, 2003, the Access Coverage Corporation 401(k) Plan was
merged into the Plan. Effective January 1, 2009, the Planco Profit Sharing Plan
is merged into the Plan. The Planco Profit Sharing Plan’s profit sharing
contribution allocation for 2008, if any, will be allocated under this Plan in
2009 to the Members eligible to receive the contributions in accordance with the
provisions of the Planco Profit Sharing Plan.
This Plan shall maintain account balances transferred from the ITT Investment
and Savings Plan for Salaried Employees (the “Pre-Distribution ITT Plan”) which
had been maintained by Pre-Distribution ITT through December 18, 1995 for
members who became Eligible Employees of Hartford Fire on the Distribution Date
and for certain deferred members whose last services for Pre-Distribution ITT
were performed for an insurance business of Pre-Distribution ITT. Certain of
these members, prior to May 9, 1989, were members in the Investment and Savings
Plan for Salaried Employees of Hartford Fire Insurance Company (the “Hartford
Plan”). The Hartford Plan was merged into the Pre-Distribution ITT Plan
effective on May 9, 1989.
Effective November 29, 2001, a portion of this Plan was converted into an
employee stock ownership plan (“ESOP”) within the meaning of Code
Section 4975(e)(7). The ESOP is designed to invest primarily in The Hartford
Stock within the meaning of such provision, and more specifically shall be
invested entirely in The Hartford Stock except to the extent of such cash
equivalent reserves as may be required for liquidity purposes as more fully set
forth herein.
Participation in the Plan is available, as set forth herein, to Eligible
Employees of The Hartford and Hartford Fire, Hartford Life, and of such other
companies affiliated therewith as may become participating companies under the
Plan. A quarterly statement is sent to each member of the Plan reflecting the
status of his or her Accounts under the Plan as of the end of each calendar
quarter.

 

 



--------------------------------------------------------------------------------



 



The Plan is a defined contribution plan under ERISA, and as such is subject to
the provisions of Titles I, II and III, but not Title IV, thereof. Titles I, II
and III include requirements for covered plans governing reporting, disclosure,
participation, vesting, fiduciary responsibility and enforcement. Title IV
provides for plan termination insurance by the Federal government’s Pension
Benefit Guaranty Corporation. This insurance does not apply to defined
contribution plans such as the Plan.
State Street Bank, Westwood, Massachusetts, is the Trustee with respect to the
Plan.
1.2 Purpose. The purpose of the Plan is to (A) supplement retirement income by
encouraging Eligible Employees to save on a regular and long-term basis;
(B) provide Eligible Employees with an opportunity to own beneficially The
Hartford Stock to the maximum extent permitted under ERISA and without regard to
any requirement of diversification applicable to other investments of the Plan,
it being intended that the presumption established under applicable law that
investment in The Hartford Stock is prudent be given full effect to the maximum
extent consistent with applicable law (under which it is recognized that dire
circumstances such as an imminent collapse of The Hartford could require
curtailment or termination of such investment); (C) provide additional financial
resources for emergencies and financial hardships; and (D) offer Eligible
Employees additional incentives to continue their careers with The Hartford.
1.3 Prospectus. The Plan (as amended) is included as part of the Prospectus.
1.4 Tax Qualification. For purposes of qualification under Section 401(a) of the
Internal Revenue Code, the Plan includes a savings plan portion and a stock
bonus portion. Prior to November 29, 2001, the stock bonus portion consisted of
assets related to the leveraged employee stock ownership plan in effect from
1989 through the Distribution Date under the Pre-Distribution ITT Plan, and
Floor Company Contributions made by The Hartford. Effective November 29, 2001,
the stock bonus portion of the Plan (referred to in this Plan as the “ESOP”)
consists of the assets invested in The Hartford Stock in The Hartford Stock
Fund.
1.5 Eligible Employees Serving in the U.S. Armed Services. If an Eligible
Employee serves in the Armed Services of the United States, notwithstanding any
provision of the Plan to the contrary, Plan contributions, benefits and Service
credit with respect to qualified military service will be provided in accordance
with Code Section 414(u).

 

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE TWO
DEFINITIONS
“Accounts” means, with respect to any Member or Deferred Member, his or her
Basic Investment Account, Supplemental Investment Account, Catch-Up
Contributions Account, Company Contribution Account, Rollover Account, Planco
Profit Sharing Contributions Account and ESOP Account.
“Actual Contribution Percentage” means, effective January 1, 2006, the average
of the ratios, calculated separately for each applicable Employee, of (A) the
sum of the After-Tax Savings, Matching Company Contributions, and Planco Profit
Sharing Contributions (if applicable) made for the current Plan Year to (B) the
Employee’s Compensation for that Plan Year. Effective November 29, 2001 through
December 31, 2005, “Actual Contribution Percentage” means the average of the
ratios, calculated separately for each applicable Employee, of (A) the sum of
the After-Tax Savings other than ESOP Contributions and the Matching Company
Contributions other than ESOP Contributions, made for a Plan Year to (B) the
Employee’s Compensation for the Plan Year or portion of the Plan Year that the
Plan includes the ESOP. Each such Actual Contribution Percentage shall be
computed to the nearest one-hundredth of one percent of the Employee’s
Compensation. Notwithstanding the above, the Plan Administrator may elect, on
and after January 1, 2006, to permissively disaggregate the ESOP and non-ESOP
portions of the Plan for purposes of determining Actual Contribution
Percentages.
“Actual Deferral Percentage” means, the average of the ratios, calculated
separately for each applicable Employee, of (A) the amount of Before-Tax and
Roth 401(k) Savings made on the Employee’s behalf for the current Plan Year to
(B) the Employee’s Compensation for that Plan Year. Before-Tax Catch-Up Savings
and Roth 401(k) Catch-Up Savings shall be included in determining the Actual
Deferral Percentage to the extent that the Before-Tax and Roth 401(k) Savings
are less than the limitation under Code Section 402(g). Each such Actual
Deferral Percentage shall be computed to the nearest one-hundredth of one
percent of the Employee’s Compensation. Notwithstanding the above, the Plan
Administrator may elect, on and after January 1, 2006, to permissively
disaggregate the ESOP and non-ESOP portions of the Plan for purposes of
determining Actual Deferral Percentages.
“After-Tax Savings” means savings made by a Member under Section 4.3, and
includes both Basic After-Tax Savings and Supplemental After-Tax Savings.
“Basic After-Tax Investment Account” means that portion of the Trust Fund which,
with respect to any Member or Deferred Member, is attributable to Basic
After-Tax Savings and any investment earnings and gains or losses thereon.
“Basic After-Tax Savings” means the contributions made by a Member which are
credited to his or her Basic After-Tax Investment Account in accordance with
Section 4.3(B)(i).
“Basic Before-Tax Investment Account” means that portion of the Trust Fund
which, with respect to any Member or Deferred Member, is attributable to Basic
Before-Tax Savings and any investment earnings and gains or losses thereon.

 

- 3 -



--------------------------------------------------------------------------------



 



“Basic Before-Tax Savings” means the contributions made on a Member’s behalf
which are credited to his or her Basic Before-Tax Investment Account in
accordance with Section 4.1(B)(i).
“Basic Investment Account” means that portion of the Trust Fund which, with
respect to any Member or Deferred Member, includes his or her Basic Before-Tax
Investment Account, Basic Roth 401(k) Investment Account and Basic After-Tax
Investment Account.
“Basic Roth 401(k) Investment Account” means that portion of the Trust Fund
which, with respect to any Member or Deferred Member, is attributable to Basic
Roth 401(k) Savings and any investment earnings and gains or losses thereon.
“Basic Roth 401(k) Savings” means the contributions made on a Member’s behalf
which are credited to his or her Basic Roth 401(k) Investment Account in
accordance with Section 4.2(B)(i).
“Basic Savings” means the Basic After-Tax Savings contributed by a Member and
the Basic Before-Tax Savings and Basic Roth 401(k) Savings contributed on a
Member’s behalf.
“Before-Tax Catch-Up Contributions Account” means that portion of the Trust Fund
which, with respect to any Member or Deferred Member, is attributable to
Before-Tax Catch-Up Savings made on and after January 1, 2006, and any
investment earnings and gains or losses thereon.
“Before-Tax Catch-Up Savings” means contributions made on a Member’s behalf
which are credited to his or her Supplemental Before-Tax Investment Account for
periods prior to January 1, 2006, and which are credited to his or her
Before-Tax Catch-Up Contributions Account for periods on and after January 1,
2006, in accordance with Section 4.1(C).
“Before-Tax Savings” means savings made by a Member under Section 4.1 (other
than Before-Tax Catch-Up Savings made on and after January 1, 2006), and
includes both Basic Before-Tax Savings and Supplemental Before-Tax Savings
(including Before-Tax Catch-Up Savings made prior to January 1, 2006).
“Beneficiary” means such beneficiary or beneficiaries as may be designated from
time to time by the Member or Deferred Member, on a form provided by the Plan
Administrator for such purpose, to receive, in the event of the Member’s or
Deferred Member’s death, the value of his or her Accounts at the time of death.
Except as hereinafter provided, in the case of a Member or Deferred Member who
is married, the Beneficiary shall be the Member’s or Deferred Member’s spouse,
unless such spouse consents, in writing, on a form witnessed by a notary public
to the designation of another person as Beneficiary. A Deferred Member who is an
alternate payee designated as such pursuant to a qualified domestic relations
order may not, however, name a spouse as a Beneficiary. In the case of a Member
or Deferred Member who incurs a divorce under applicable State law prior to
commencing benefits under the Plan, such Member’s or Deferred Member’s
designation of Beneficiary shall remain valid unless otherwise provided in a
qualified domestic relations order (as described in Article Twelve of the Plan)
or unless such Member or Deferred Member changes his or her Beneficiary or is
subsequently remarried. In the absence of a beneficiary designation, the default
Beneficiary will be the Member’s Spouse or, if none, the Member’s estate.

 

- 4 -



--------------------------------------------------------------------------------



 



“Board of Directors” means the Board of Directors of Hartford Fire Insurance
Company or of any successor, by merger, purchase or otherwise.
“Break in Service” shall mean the 12 consecutive month period commencing on the
Severance from Service date during which an Employee does not have any Hours
Worked. Severance from Service shall mean the earlier of (a) the date on which
an Eligible Employee quits, retires, is discharged or dies; or (b) the first
anniversary of the first date of a period in which he or she remains absent from
Service (with or without pay) for any reason other than quit, retirement,
discharge or death, such as vacation, holiday, sickness, disability, leave of
absence or layoff. If Service is interrupted for maternity or paternity reasons
addressed in the definition of Service, then the date of Severance from Service
shall be the earlier of (a) the date he or she quits, is discharged, retires or
dies, or (b) the second anniversary of the date on which he or she is first
absent from Service, as provided in such Service definition.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any section of the Code shall include any successor provision
thereto.
“Company” means The Hartford and Hartford Fire, as constituted on the
Distribution Date, or any successor, by merger, purchase or otherwise with
respect to their Eligible Employees, any Participating Division with respect to
its Eligible Employees and any Participating Corporation with respect to its
Eligible Employees.
“Company Contributions” means Matching Company Contributions and Floor Company
Contributions made under Article Five, Matching Company Contributions made
before 1990 under the Pre-Distribution ITT Plan, and Planco Profit Sharing
Contributions. Prior to January 1, 2006, no Company Contributions shall be made
with respect to Employees of Planco Financial Services, Inc.
“Company Contribution Account” means that portion of the Trust Fund which, with
respect to any Member or Deferred Member, is attributable to (A) Matching
Company Contributions made under Article Five, (B) Floor Company Contributions
made under Article Five, (C) Matching Company Contributions made for periods
before 1990 under the Pre-Distribution ITT Plan, (D) any contributions and
investment earnings thereon made on his or her behalf and transferred to the
Trust Fund pursuant to a Prior Plan Transfer, (E) Planco Profit Sharing Plan
Contributions, and (F) any investment earnings and gains or losses on any of the
aforementioned amounts.
“Compensation” means total wages and other compensation paid to or for the
Member as reported on the Member’s Form W-2, Wage and Tax Statement, plus
elective contributions under Code Sections 401(k), 414(v), 132(f)(4) and 125,
provided that for purposes of Section 6.3, Compensation means Compensation as
defined in Code Section 415(c)(3), including elective contributions under Code
Sections 401(k), 414(v), 132(f)(4) and 125.
In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
compensation of each Member taken into account under the Plan shall not exceed
the OBRA ‘93 annual compensation limit, such compensation to be measured for
each individual from the beginning of each calendar year, regardless of whether
such individual has become a Member pursuant to Article Three or elects to
contribute Savings under Article Four. The OBRA ‘93 annual compensation limit is
$200,000 beginning January 1, 2003, as adjusted by the Secretary of the Treasury
to reflect cost-of-living adjustments in accordance with Code
Section 401(a)(17)(B). The cost-of-living adjustment in effect for a calendar
year applies to any period, not exceeding 12 months, over which compensation is
determined beginning in such calendar year.

 

- 5 -



--------------------------------------------------------------------------------



 



Any reference in this Plan to the limitation under Code Section 401(a)(17) means
the OBRA ‘93 annual compensation limit set forth in this provision.
“Deferred Member” means (A) a Member who has terminated employment with the
Company and whose Vested Share will be deferred in accordance with
Article Eleven, (B) the spouse Beneficiary or Non-Spouse Beneficiary of a
deceased Member or Deferred Member, or (C) an alternate payee designated as such
pursuant to a domestic relations order as qualified by the Plan.
“Disability” means, with respect to a Member, the total disability of such
Member that results in the Member qualifying for benefits under the Hartford
Fire Insurance Company Long Term Disability Plan for salaried Employees or a
similar disability plan sponsored by the Company. If a Member qualifies for
benefits under such plan, then he or she shall be deemed to be totally disabled
as determined by the insurance company that administers such plan. If a Member
does not qualify for benefits under such plans, then he or she shall be deemed
to be totally disabled if his or her disability meets the definition of total
disability set forth in such a plan, as determined by the applicable Plan
Committee. For purposes of this Plan, the effective date of disability shall be
the later of the date of disability as defined in the applicable disability plan
or the date on which the applicable insurance company issues its determination
of total disability. If a Member is deemed to be totally disabled as provided
herein, he or she shall also be deemed to have incurred a Termination of
Employment with the Company and its affiliated corporations as of such date.
“Distribution Date” means December 19, 1995.
“Effective Date” means the Distribution Date with respect to those Participating
Corporations and Participating Divisions that began their participation in the
Plan on such date; “Effective Date” with respect to any other Participating
Corporation or Participating Division shall mean the date as of which such
Participating Corporation or Participating Division begins its participation in
the Plan. The Pre-Distribution ITT Plan was originally effective as of April 1,
1974. Hartford Life was designated as a Participating Corporation effective as
of the IPO Date.
“Eligible Employee” means an Employee employed by the Company; provided,
however, that except as the Board of Directors or the Pension Administration
Committee, pursuant to authority delegated by the Board of Directors, may
otherwise provide on a basis uniformly applicable to all persons similarly
situated, “Eligible Employee” shall not include any “Ineligible Person,” which
means all of the following:
(A) a person who is covered for current service under a retirement plan of the
Company or any of its affiliated Companies other than the Hartford Fire
Insurance Company Retirement Plan for U.S. Employees, or any other Plan
specified by the Board of Directors from time to time, or

 

- 6 -



--------------------------------------------------------------------------------



 



(B) a person whose terms and conditions of employment are determined by a
collective bargaining agreement with the Company which does not make this Plan
applicable to him or her, or
(C) a person who is eligible for participation in any of the following plans
being maintained by certain Canadian affiliates of the Company: the Hartford
Fire Insurance Company Retirement Savings Plan, the Hartford Fire Insurance
Company Deferred Profit Sharing Plan, and the Hartford Fire Insurance Company
Employee Profit Sharing Plan or any successor to the foregoing plans, or
(D) prior to January 1, 2006, a person who is an employee of Planco Financial
Services, Inc., other than a regular hourly or salaried full-time or part-time
commissioned wholesaler or a regular hourly or salaried full-time or part-time
administrative assistant to such a wholesaler, or
(E) a person who is a leased employee (within the meaning of Code
Section 414(n)(2)) of the Company or is otherwise employed through a temporary
help firm, technical help firm, staffing firm, employee leasing firm, or
professional employer organization, regardless of whether such person is an
Employee of the Company, or
(F) A person who performs services for the Company as an independent contractor
or under any other non-employee classification, or who is classified by the
Company as, or determined by the Company to be, an independent contractor,
regardless of whether such person is characterized or ultimately determined by
the Internal Revenue Service or any other Federal, State or local government
authority or regulatory body to be an employee of the Company or its affiliates
for income or wage tax purposes or for any other purpose.
Notwithstanding any provision in the Plan to the contrary, if any person is an
Ineligible Person, or otherwise does not qualify as an Eligible Employee, or
otherwise is ineligible to participate in the Plan, and such individual is later
required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to participate in the Plan, such person
shall not be eligible to participate in the Plan, notwithstanding such
classification, unless and until designated as an Eligible Employee by the Plan
Administrator, and if so designated, the participation of such person in the
Plan shall be prospective only.
Further, in addition to the foregoing, to the extent that any particular
individual is excluded from participation in the Plan for one of the reasons set
forth above or any other reason, and such individual is later required by a
court or governmental authority or regulatory body to be allowed to participate
in the plan for past or future periods because such exclusion is found to be
improper, such person shall, to the extent such person would have met the
applicable Internal Revenue Code definition of “highly compensated employee,”
“highly compensated individual,” or “part-time employee” for any part of such
periods, be deemed to have been excluded from the Plan for such periods
(including past, present and future periods), and shall continue to be excluded
from the Plan for such periods (including past, present and future periods), for
the independent reason that such person qualified and/or qualifies as a “highly
compensated employee,” a “highly compensated individual,” or a “part-time
employee,” as applicable, who properly may be excluded from participation in the
Plan.

 

- 7 -



--------------------------------------------------------------------------------



 



“Employee” shall mean any person regularly employed by the Company but shall not
include any person who performs services for the Company as an independent
contractor or under any other non-employee classification, or who is classified
by the Company as, or determined by the Company to be, an independent
contractor.
“Enrollment Date” means the first day of any payroll period that begins on or
after the date an Eligible Employee satisfies the membership requirements set
forth in Article Three.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ESOP” means the portion of the Plan that consists of assets invested in The
Hartford Stock in The Hartford Stock Fund at any time on and after November 29,
2001.
“ESOP Account” means that portion of the Trust Fund which, with respect to any
Member or Deferred Member, is attributable to allocations made under the
employee stock ownership plan portion of the Pre-Distribution ITT Plan.
“ESOP Actual Contribution Percentage” means, for Plan Years prior to 2006, the
average of the ratios, calculated separately for each applicable Employee, of
(A) the sum of the After-Tax Savings that are ESOP Contributions and the
Matching Company Contributions that are ESOP Contributions, made for a Plan Year
to (B) the Employee’s Compensation for the Plan Year or portion of the Plan Year
that the Plan includes the ESOP. Each such ESOP Actual Contribution Percentage
shall be computed to the nearest one-hundredth of one percent of the Employee’s
Compensation. Effective December 31, 2001, this test is performed using the
current year testing method.
“ESOP Actual Deferral Percentage” means, for Plan Years prior to 2006, the
average of the ratios, calculated separately for each applicable Employee, of
(A) the amounts of Before-Tax Savings that are ESOP Contributions made on the
Employee’s behalf for a Plan Year to (B) the Employee’s Compensation for the
Plan Year or portion of the Plan Year that the Plan includes the ESOP. Each such
ESOP Actual Deferral Percentage shall be computed to the nearest one-hundredth
of one percent of the Employee’s Compensation. Effective December 31, 2001, this
test is performed using the current year testing method.
“ESOP Contribution” means a contribution or contributions to the Plan made on or
after November 29, 2001, with respect to the Member’s Before-Tax Savings,
After-Tax Savings, Roth 401(k) Savings or Catch-Up Savings, or Company
Contributions made as Matching Company Contributions or Floor Company
Contributions, that are made in The Hartford Stock or made in cash and
immediately invested in The Hartford Stock in The Hartford Stock Fund.
“Floor Company Contribution” means a contribution made on or after the
Distribution Date pursuant to Section 5.2. Prior to January 1, 2006, no Floor
Company Contributions shall be made with respect to Employees of Planco
Financial Services, Inc.
“Hardship Committee” means the Hardship Committee established hereunder for the
purposes set forth in Article Sixteen.

 

- 8 -



--------------------------------------------------------------------------------



 



“Hartford Fire” means Hartford Fire Insurance Company or a successor by merger,
purchase or otherwise with respect to its Employees. Hartford Fire is the
sponsor of the Plan.
“Hartford Fire Plan” means the Investment and Savings Plan of Hartford Fire
Insurance Company as in effect on May 8, 1989.
“Hartford Life” means Hartford Life, Inc. (a Delaware corporation), as
constituted on the IPO Date, and Hartford Life and Accident Insurance Company,
or a successor of either of the foregoing by merger, purchase or otherwise with
respect to their Employees, both of which are affiliated with The Hartford, and
with Hartford Fire, the sponsor of this Plan.
“Highly Compensated Member” shall mean, with respect to any Plan Year, any
Member who (A) in the Plan Year or the immediately preceding Plan Year was a
five percent owner, or (B) in the immediately preceding Plan Year earned annual
Compensation from the Company or an affiliated company which exceeds a dollar
amount that is indexed annually and is determined pursuant to Code
Section 414(q)(1)(B), which amount shall be adjusted at the same time and in the
same manner as the dollar limit on benefits under a defined benefit plan is
adjusted pursuant to Code Section 415(d).
“Hours Worked” means hours for which an Employee is compensated whether or not
he or she has worked, such as paid holidays, paid vacation, paid sick leave and
paid time off, and back pay for the period for which it was awarded, and each
such hour shall be computed as only one hour, even though he or she is
compensated at more than the straight time rate. With respect to any period for
which an Employee is compensated but has not worked, hours counted shall be
included on the basis of the Employee’s normal work-day or work-week. This
definition of Hours Worked shall be applied in compliance with 29 Code of
Federal Regulations Section 2530.200b-2(b) and (c), as promulgated by the United
States Department of Labor, in a consistent and nondiscriminatory manner.
“Investment and Savings Plan Investment Committee” means the Committee
established hereunder for the purposes of managing the investment of Plan assets
as set forth in Article Fifteen.
“Investment Funds” means (A) The Hartford Stock Fund, (B) such other investment
funds as may from time to time be expressly referred to in the Plan (such as the
Stable Value fund and other fixed income funds named in Section 8.3(C) and the
Vanguard Target Retirement Funds named in Section 8.3(H)) so long as such other
investment funds continue to be approved by the Investment and Savings Plan
Investment Committee, and (C) such other funds as are approved by the Investment
and Savings Plan Investment Committee from time to time, in which contributions
permitted by the Plan and/or existing Plan assets may be invested.
“IPO” means the initial public offerings of Hartford Life Stock.
“IPO Date” means May 22, 1997, the date of consummation of the IPO.
“IRS” means the Federal Internal Revenue Service.
“Limitation Year” means the calendar year.

 

- 9 -



--------------------------------------------------------------------------------



 



“Loan Valuation Date” means the business day on which a Member’s properly
completed application for a loan under the Plan is made in the form or manner
required by the Plan Administrator.
“Matching Company Contribution” means a contribution made pursuant to
Section 5.1. Prior to January 1, 2006, no Matching Company Contributions shall
be made with respect to Employees of Planco Financial Services, Inc.
“Member” shall mean any person who has become a Member as provided in
Article Three.
“Merger Date” means June 27, 2000, the date of consummation of the merger
between Hartford Life and a wholly owned subsidiary of The Hartford, pursuant to
which Hartford Life became a wholly owned subsidiary of The Hartford.
“Non-Spouse Beneficiary” means a Beneficiary who is not the spouse of the Member
or Deferred Member.
“Participating Corporation” means any affiliate of Hartford Fire which, by
action of the Board of Directors (or by an officer of Hartford Fire under
authority delegated by the Board of Directors) has been designated as a
Participating Corporation in the Plan as to all of its Employees, or as to the
Employees of one or more of its operating or other units, and whose Board of
Directors has adopted this Plan.
“Participating Division” means any division or unit of Hartford Fire or an
affiliate of Hartford Fire which, by action of the Board of Directors (or by an
officer of Hartford Fire under authority delegated by the Board of Directors)
has been designated as a Participating Division or Unit in this Plan as to all
of its Employees, or as to the employees of one or more of its operating
subdivisions or other sub-units, and in the case of a division or unit of an
affiliate of Hartford Fire, the Board of Directors of such affiliate has adopted
this Plan on behalf of such division or unit.
“Pension Administration Committee” means the Committee established hereunder for
the purposes of administering the Plan as provided in Article Fourteen.
“Plan” means The Hartford Investment and Savings Plan, as set forth herein or as
amended from time to time.
“Plan Administrator” means the administrator for the Plan as provided in
Article Fourteen at its offices at Hartford Plaza, Hartford, CT 06115.
“Plan Year” means the calendar year.
“Planco Profit Sharing Contributions” means the contributions and their
investment earnings that are attributable to profit sharing contributions merged
into this Plan from the Planco Profit Sharing Plan or that plan’s 2008 profit
sharing contribution as may be allocated under this Plan.

 

- 10 -



--------------------------------------------------------------------------------



 



“Pre-Distribution ITT” means ITT Corporation (a Delaware corporation), as
constituted on the day before the Distribution Date.
“Pre-Distribution ITT Plan” means the ITT Investment and Savings Plan For
Salaried Employees, as in effect on the day before the Distribution Date.
“Principal Employment Date” means the first day of the first payroll period
following the date a person becomes principally employed by the Company.
“Prior Plan Transfer” means that portion of a Company Contribution Account or
Supplemental Investment Account that is attributable to amounts transferred from
the trust of a qualified profit sharing or other defined contribution plan
previously in effect at a Participating Corporation or Participating Division to
the extent permitted by Article Four.
“QDRO” means an order determined to be a qualified domestic relations order
under Article Twelve.
“Retirement” means:
(A) Certain Members Hired Before 2001. Solely with respect to a Member with an
original hire date with the Company before January 1, 2001 who: (i) is covered
in whole or in part under the final average pay formula of the Retirement Plan,
or (ii) is not eligible for coverage under the Retirement Plan, “Retirement”
shall mean satisfaction of the requirements for early or normal retirement under
the final average pay formula of the Retirement Plan (assuming such Member were
covered under the final average pay formula of the Retirement Plan), provided
such event results in such Member’s separation from the employment of the
Company; or
(B) Certain Members Hired During 2001. Solely with respect to a Member with an
original hire date with the Company on or after January 1, 2001 but before
January 1, 2002 who: (i) is covered under the cash balance formula of the
Retirement Plan, or (ii) is not eligible for coverage under the Retirement Plan,
“Retirement” shall mean satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan (assuming
such Member were covered under the final average pay formula of the Retirement
Plan), provided such event results in such Member’s separation from the
employment of the Company; or
(C) Certain Members Hired During 2002 or Later. Solely with respect to a Member
with an original hire date with the Company on or after January 1, 2002 who:
(i) is covered under the cash balance formula of the Retirement Plan, or (ii) is
not eligible for coverage under the Retirement Plan, “Retirement” shall mean,
solely for purposes of this Plan, separation from the employment of the Company
on or after reaching age 65.

 

- 11 -



--------------------------------------------------------------------------------



 



“Retirement Plan” means The Hartford Retirement Plan for U.S. Employees, as it
may be amended from time to time.
“Rollover Account” means the portion of the Trust Fund which, with respect to a
Member or Deferred Member, is attributable to Rollover Contributions and any
investment earnings and gains or losses thereon.
“Rollovers” means the rollover contributions permitted by Article Four.
“Roth 401(k) Savings” means savings made by a Member under Section 4.2, and
includes both Basic Roth 401(k) Savings and Supplemental Roth 401(k) Savings.
“Roth 401(k) Catch-Up Contributions Account” means that portion of the Trust
Fund which, with respect to any Member or Deferred Member, is attributable to
Roth 401(k) Catch-Up Savings, and any investment earnings and gains or losses
thereon.
“Roth 401(k) Catch-Up Savings” means contributions made on a Member’s behalf
which are credited to his or her Roth 401(k) Catch-Up Contributions Account in
accordance with Section 4.2(C).
“Salary” means an Eligible Employee’s compensation from the Company at his or
her base rate, including any payments made on account of such Eligible
Employee’s short-term disability under The Hartford Income Protection Plan,
excluding any compensation deferred under a deferred compensation plan, and
determined before any election by the Member pursuant to Section 4.1(A) or
(C) or 4.2(A) or (C) hereof and before any election by the Member under Code
Sections 125 and 132(f)(4), excluding any overtime, bonus, foreign service
allowance or any other form of compensation, except to the extent otherwise
deemed “Salary” for purposes of the Plan under such nondiscriminatory rules as
may be adopted by the Pension Administration Committee with respect to all
Members or any particular Participating Company or Participating Division.
Salary shall not include severance pay or accrued vacation pay that is paid upon
termination of employment. Sales incentive payments and lump sum merit increases
shall be included in Salary for purposes of the Plan to the extent they are
designated as being so included by the Plan Administrator. Effective from
January 1, 2005, Salary shall include rehabilitation pay from the Company paid
to a recipient of long term disability benefits.
In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
salary of each Member taken into account under the Plan shall not exceed the
OBRA ‘93 annual compensation limit, such compensation to be measured for each
individual from the beginning of each calendar year, regardless of whether such
individual has become a Member pursuant to Article Three or elects to contribute
Savings under Article Four. The OBRA ‘93 annual compensation limit is $200,000
beginning January 1, 2003, as adjusted by the Secretary of the Treasury to
reflect cost-of-living adjustments in accordance with Code Section 401(a)(17)(B)
($245,000 effective as of January 1, 2010). The cost-of-living adjustment in
effect for a calendar year applies to any period, not exceeding 12 months, over
which salary is determined beginning in such calendar year. Any reference in
this Plan to the limitation under Code Section 401(a)(17) shall mean the OBRA
‘93 annual compensation limit set forth in this provision.

 

- 12 -



--------------------------------------------------------------------------------



 



“Savings” means Before-Tax Savings, Roth 401(k) Savings, After-Tax Savings and
Before-Tax Catch-Up and Roth 401(k) Catch-Up Savings permitted under
Article Four.
“Service” means the period of elapsed time beginning on the date a person
becomes an Eligible Employee of the Company or any subsidiary, affiliate or
predecessor of the Company, and ending on his or her most recent severance date,
which shall be the earlier of (A) the date he or she quits, is discharged,
retires or dies or (B) the first anniversary of the date on which he or she is
first absent from service, with or without pay, for any reason such as vacation,
sickness, disability, layoff or leave of absence. If Service is interrupted for
maternity or paternity reasons, meaning an interruption of Service by reason of
(i) the pregnancy of the Eligible Employee, (ii) the birth of a child of the
Eligible Employee or (iii) the placement of a child with the Eligible Employee
by reason of adoption, or for purposes of caring for a newborn child of the
Eligible Employee immediately following the birth or adoption of the newborn,
then the date of severance from Service shall be the earlier of (a) the date he
or she quits, is discharged, retires or dies, or (b) the second anniversary of
the date on which he or she is first absent from service. If an Eligible
Employee terminates and is later reemployed within 12 months of (I) his or her
date of termination or (II), with respect to an individual who does not complete
an Hour Worked as an Eligible Employee on or after January 1, 2006, the first
day of an absence from service immediately preceding his or her date of
termination, if earlier, the period between his or her severance date and his or
her date of reemployment shall be included in his or her Service. With respect
to Service for purposes of the vesting schedule in Section 5.3, if an Eligible
Employee terminates and is later reemployed after 12 or more months have elapsed
since his or her severance date, the period of service prior to his or her
severance date shall be included in his or her Service.
Under the circumstances hereinafter stated and upon such conditions as the
Pension Administration Committee shall determine on a basis uniformly applicable
to all Employees similarly situated, the period of Service of an Eligible
Employee shall be deemed not to be interrupted by an absence of the type
hereinafter stated and the period of such absence shall be included in
determining the length of an Eligible Employee’s Service if a leave of absence
has been authorized by the Company or any affiliate of the Company (for the
period of such authorized leave of absence only), or if an Eligible Employee
enters service in the armed forces of the United States and his or her right to
reemployment is protected by the Selective Service Act or any similar law then
in effect, and the Eligible Employee returns to regular employment within the
period during which the right to reemployment is protected by any such law.
As provided in Section 3.5, periods of employment with Pre-Distribution ITT
prior to the Distribution Date shall be treated as periods of employment with
The Hartford and Hartford Fire.
Periods of employment by an Eligible Employee with The Prudential Insurance
Company of America (the “Prudential”) in its AARP Operations Division prior to
June 1, 1997 shall be treated as periods of employment with the Company so long
as such Eligible Employee becomes employed by the Company during June, 1997 in
accordance with and under the terms of the AARP GHIP Management Agreement dated
February 26, 1997 immediately following employment with the Prudential. Periods
of employment by any Employee with United HealthCare Insurance Company during
the period June 1, 1997 through December 31, 1997 shall be treated as periods of
employment with the Company so long as such Eligible Employee becomes employed
by the Company during 1997 in accordance with and under the terms of the AARP
GHIP Management Agreement dated February 26, 1997 immediately following
employment with United HealthCare Insurance Company, if such employment with
United HealthCare Insurance Company immediately followed employment with the
Prudential in its AARP Operations Division.

 

- 13 -



--------------------------------------------------------------------------------



 



Periods of employment by an Eligible Employee with Omni Insurance Company
(“Omni”) prior to January 1, 2002 shall be treated as periods of employment with
the Company so long as such Eligible Employee remained employed by Omni on
December 31, 2001 and became employed by the Company on January 1, 2002.
Periods of employment by an Eligible Employee with Fortis, Inc. and applicable
subsidiaries (collectively, “Fortis”) prior to April 1, 2001 shall be treated as
periods of employment with the Company so long as such Eligible Employee
remained employed by Fortis on March 30, 2001 and became employed by the Company
on April 1, 2001.
Periods of employment by an Eligible Employee with Access Coverage Corporation
(“Access”) prior to November 5, 2001 shall be treated as periods of employment
with the Company so long as such Eligible Employee remained employed by Access
on November 4, 2001 and became employed by the Company on November 5, 2001.
Service prior to January 1, 2004 with Planco Financial Services, Inc. or Planco,
Incorporated as a commissioned wholesaler or administrative assistant to such a
wholesaler shall be treated as Service for an individual who became an Eligible
Employee of Planco Financial Services, Inc. on January 1, 2004.
Periods of employment by an Eligible Employee with Planco, LLC prior to
January 1, 2009 shall be treated as periods of employment with the Company as
long as such Eligible Employee remained employed by Planco, LLC on December 31,
2008 and became employed by the Company on January 1, 2009. Such Service shall
be determined in accordance with and under the terms of the Planco Profit
Sharing Plan. Eligible Employees who were at any time Members prior to becoming
employees of Planco, LLC who will again be Eligible Employees on January 1, 2009
will receive the greater of their Service for the period as an Employee prior to
January 1, 2009 determined in accordance with and under the terms of the Planco
Profit Sharing Plan or under this Plan.
Eligible Employees who commence employment with the Company on or after
January 1, 2007 in connection with the acquisition of a business by the Company,
shall be credited with periods of employment under the Plan for periods of
employment with the acquired business to the extent so provided by the Plan
Administrator.
For an individual who completes an Hour Worked as an Eligible Employee on or
after January 1, 2006, service as a leased employee, within the meaning of Code
Section 414(n)(2), shall be taken into account solely to the extent provided by
Code Section 414(n).
“Supplemental After-Tax Investment Account” means the portion of the Trust Fund
that is attributable to Supplemental After-Tax Savings and any investment
earnings and gains or losses thereon.
“Supplemental After-Tax Savings” means contributions credited to the
Supplemental After-Tax Investment Account under Section 4.3(B)(ii) or pursuant
to a Prior Plan Transfer.

 

- 14 -



--------------------------------------------------------------------------------



 



“Supplemental Before-Tax Investment Account” means the portion of the Trust Fund
attributable to Supplemental Before-Tax Savings and any investment earnings and
gains or losses thereon.
“Supplemental Before-Tax Savings” means contributions credited to the
Supplemental Before-Tax Investment Account under Section 4.1(B)(ii), under
Section 4.1(C) with respect to periods prior to January 1, 2006, or pursuant to
a Prior Plan Transfer.
“Supplemental Investment Account” means the portion of the Trust Fund that
includes the Supplemental Before-Tax Investment Account, the Supplemental Roth
401(k) Investment Account and the Supplemental After-Tax Investment Account.
“Supplemental Roth 401(k) Investment Account” means the portion of the Trust
Fund attributable to Supplemental Roth 401(k) Savings and any investment
earnings and gains or losses thereon.
“Supplemental Roth 401(k) Savings” means contributions credited to the
Supplemental Roth 401(k) Investment Account under Section 4.2(B)(ii) or pursuant
to a Prior Plan Transfer.
“Supplemental Savings” means Supplemental Before-Tax Savings, Supplemental Roth
401(k) Savings and Supplemental After-Tax Savings contributed under
Article Four, as well as Supplemental Before-Tax and After-Tax Savings made
pursuant to a Prior Plan Transfer.
“Termination of Employment” means a voluntary or involuntary separation from
employment with the Company for any reason, including, but not limited to,
Retirement, death, Disability, resignation or dismissal by the Company, but
shall not include a transfer in employment between the Company and any other
Participating Corporation. With respect to any leave of absence and any period
of service in the armed forces of the United States, the rules contained in the
definition of Service contained in the Plan shall apply. Notwithstanding the
foregoing, for purposes of Code Section 401(k)(2)(B)(i)(I), a Member is treated
as having terminated employment during any period he or she is performing
service in the uniformed services described in Code Section 3401(h)(2)(A).
“The Hartford” means The Hartford Financial Services Group, Inc. (a Delaware
corporation), which is affiliated with Hartford Fire (the sponsor of the Plan).
“The Hartford Stock” means common stock of The Hartford Financial Services Group
Inc., par value $.01 per share.
“The Hartford Stock Fund” means the Investment Fund established pursuant to the
Plan which by its terms is invested exclusively in The Hartford Stock, except
for such reserves as may be deemed necessary for liquidity and the effecting of
transactions with respect thereto.
“Trust Fund” means the aggregate funds held by the Trustee under the trust
agreement or agreements established for the purposes of this Plan or the
aggregate funds held under an insurance contract or contracts established with
The Hartford or its affiliates, consisting of the funds described in
Article Eight.
“Trustee” means the Trustee at any time acting as such under the trust agreement
established for the purposes of the Plan.

 

- 15 -



--------------------------------------------------------------------------------



 



“Valuation Date” means the day the Trust Fund is valued for a particular purpose
in accordance with Article Eight.
“Vested Company Contribution Account” means the portion of a Company
Contribution Account that is vested under Article Five.
“Vested Share” means the portion of Accounts that vest under Articles Four and
Five.
“Withdrawal Valuation Date” means (A) for non-hardship withdrawals under
Section 10.1, the business day that the Plan Administrator or designee receives
the request for such a withdrawal (which request must be made in the manner and
by the date required by the Plan Administrator), or (B) for hardship withdrawals
under Section 10.2, the business day that the Hardship Committee or designee
receives the request for such a withdrawal (which request must be made in the
manner and by the date required by the Plan Administrator).

 

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE THREE
MEMBERSHIP
3.1. Eligibility for Membership. Effective January 1, 2008, an Eligible Employee
will be immediately eligible to become a Member for purposes of making
contributions to the Plan described in Article III and Article IV of the Plan.
3.2. Becoming a Member by Making an Enrollment Election. An Eligible Employee
who is eligible to become a Member shall become a Member by making an enrollment
election before an Enrollment Date and in the manner and by the time required by
the Plan Administrator. By making an enrollment election, the Eligible Employee:
(A) designates the rate of his or her After-Tax Savings, (B) authorizes the
Company to make regular payroll deductions of the amount of his or her After-Tax
Savings, if any, (C) designates the rate of his or her Before-Tax Savings, Roth
401(k) Savings and any Before-Tax Catch-Up and Roth 401(k) Catch-Up Savings,
(D) authorizes the Company to reduce his or her Salary by the amount of his or
her Before-Tax Savings and/or Roth 401(k) Savings and Before-Tax Catch-Up and
Roth 401(k) Catch-Up Savings, if any, (E) makes an investment election as
described in Article Seven, (F) designates a beneficiary for his or her
Accounts, and (G) makes a dividend election as described in Section 7.6, if
applicable.
3.3 Failure to Make Proper Enrollment Election. In the case of an Eligible
Employee who is hired on or after January 1, 2008, who is eligible to become a
Member but does not make a proper enrollment election, such Eligible Employee
shall automatically become a Member hereunder 60 days after the date such
Eligible Employee is eligible to become a Member (or as soon as practicable
thereafter). Such Eligible Employee shall be deemed to have made elections to:
(A) designate a 3% rate of Before-Tax Savings, (B) designate a zero rate of
After-Tax Savings, (C) designate a zero rate of Roth 401(k) Savings,
(D) designate a zero rate of Before-Tax Catch-Up Savings and Roth 401(k)
Catch-Up Savings, (E) invest his or her Savings in the applicable Default
Vanguard Target Retirement Fund set forth in Section 8.3(H), and (F) designate
his or her Spouse as Beneficiary hereunder if such Member is married, and to
designate his or her estate as Beneficiary hereunder if such Member is
unmarried. Such an Eligible Employee may elect to change such deemed elections
as permitted by the Plan.
Upon completion of six months of Service, such an Eligible Employee shall be
entitled to Floor Company Contributions under the Plan as of such date.
3.4 Automatic Increase Program. Unless he or she elects otherwise, a Member who
is automatically enrolled in the Plan in accordance with Section 3.3 will have
his or her rate of Before-Tax Savings increased by one percent each April 1st;
provided that as of April 1st, it has been at least six months since the date
the Member was automatically enrolled in the Plan. Such increased rate will not
exceed 10% of such Member’s Salary or cause the Member’s Before-Tax Savings to
exceed any Plan limits or limits imposed by the IRS.

 

- 17 -



--------------------------------------------------------------------------------



 



Members who are not automatically enrolled in the Plan may elect to have their
rate of Before-Tax Savings automatically increased by a percentage they elect
(up to 10%) on April 1st of each year, or another date they may choose, up to
the Plan limit or limits imposed by the IRS.
3.5 Pre-Distribution ITT Plan Participants: Continuity of Membership, Service
and Incidents of Participation. Each person who was a “Member” or “Deferred
Member” under the Pre-Distribution ITT Plan on the day before the Distribution
Date, and whose Accounts were transferred to this Plan, shall be a Member or
Deferred Member under this Plan as of the Distribution Date. The Service of such
Members or Deferred Members while employed by Pre-Distribution ITT before the
Distribution Date shall be treated as service with Hartford Fire under this
Plan, except as specifically provided to the contrary in this Plan. All
incidents of participation with respect to such Members or Deferred Members
under the Pre-Distribution ITT Plan for periods before the Distribution Date,
including any elections or designations in effect on the day before the
Distribution Date, shall be taken into account for purposes of this Plan, except
as specifically provided herein to the contrary.
3.6. Rehired Members.
(A) Rehired Members Who Make Proper Enrollment Elections. Any rehired Eligible
Employee who at the time of Termination of Employment was a Member of this Plan
or of the Pre-Distribution ITT Plan will again become a Member as of the first
available payroll cycle following the date of such Eligible Employee’s rehire
(the “Re-Enrollment Date”), provided that the Eligible Employee makes a proper
enrollment election under this Article Three.
(B) Rehired Members Who Do Not Make Proper Enrollment Elections. In the case of
a rehired Eligible Employee who was a Member at the time of Termination of
Employment, and who does not make a proper enrollment election with respect to
the Re-Enrollment Date, such Eligible Employee shall automatically become a
Member as of the first available payroll cycle following the Re-Enrollment Date
(or as soon as practicable thereafter). Such a Member shall be entitled to Floor
Company Contributions under the Plan as of such date, and shall be deemed to
have made elections to: (i) designate a zero rate of After-Tax Savings,
(ii) designate a zero rate of Before-Tax Savings and Before-Tax Catch-Up
Savings, (iii) designate a zero rate of Roth 401(k) Savings and Roth 401(k)
Catch-Up Savings and (iv) designate his or her Spouse as Beneficiary hereunder
if such Member is married, and if not married, to designate his or her estate as
Beneficiary hereunder. Such an Eligible Employee may change such deemed
elections as permitted by the Plan.

 

- 18 -



--------------------------------------------------------------------------------



 



3.7. Transfers between the Company and Associated Companies. Effective
January 1, 2004, if an employee is transferred from employment with an
Associated Company to employment with the Company, for purposes of eligibility
to become a Member and receive Matching Company Contributions and Floor Company
Contributions, and for purposes of vesting, his or her service with the
Associated Company shall be taken into consideration as “Service” under this
Plan. For purposes of this Section, “Associated Company” shall mean any
division, subsidiary or affiliated company of the Company not participating in
this Plan as a Participating Corporation or a Participating Division which is
(a) a component member of a controlled group of corporations (as defined in
Section 414(b) of the Code) which includes the Company, (b) any trade or
business (whether or not incorporated) which is under common control (as defined
in Section 414(c) of the Code) with the Company, (c) any organization (whether
or not incorporated) which is a member of an affiliated service group (as
defined in Section 414(m) of the Code) which includes the Company or (d) any
other entity required to be aggregated with the Company pursuant to regulations
under Code Section 414(o), during the period it is a division, subsidiary or
affiliated company of the Company or during such period as may otherwise be
determined by the Board of Directors or the Pension Administration Committee.
If an Eligible Employee is transferred from employment with the Company to
employment with an Associated Company, he will not have a Termination of
Employment for purposes of this Plan until such time as he is employed neither
by the Company nor by an Associated Company. During any such period of
employment, such employee will be credited with Service. In no event, however,
will such an employee be deemed eligible for contributions to the Plan during
any such period of employment.

 

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE FOUR
MEMBER CONTRIBUTIONS
4.1. Member Before-Tax Savings.
(A) Salary Reduction Election for Before-Tax Savings. A Member may elect,
subject to the IRS limits described in Article Six and any other Plan limits, to
have his or her Salary reduced (by payroll deduction) by a whole percent not
exceeding 30%, and to have that amount contributed to the Trust Fund as
Before-Tax Savings. Such election shall be made in the manner and by the date
required by the Plan Administrator, and shall be effective with the next payroll
paid after the election (or as soon as practicable thereafter). A Member’s
election shall continue to apply notwithstanding a change in his or her
principal employer from one Participating Corporation to another Participating
Corporation, unless the Member changes or suspends his or her Salary reduction
rate or savings as permitted by the Plan. The Plan Administrator may establish a
separate limit on the percentage of Salary that a Highly Compensated Member may
contribute to the Trust Fund as Before-Tax Savings.
(B) Types of Before-Tax Savings; Crediting of Before-Tax Savings to Accounts.
(i) Basic Before-Tax Savings. Before-Tax Savings that do not exceed 6% of a
Member’s Salary for the period during which such contributions are made shall be
known as “Basic Before-Tax Savings,” and shall be credited to the Member’s Basic
Before-Tax Investment Account.
(ii) Supplemental Before-Tax Savings. Before-Tax Savings that exceed the maximum
allowed under the preceding paragraph shall be known as “Supplemental Before-Tax
Savings,” and shall be credited to a Member’s Supplemental Before-Tax Investment
Account. Supplemental Before-Tax Savings may also include Catch-Up Savings made
prior to January 1, 2006 and amounts credited on a Member’s behalf pursuant to a
Prior Plan Transfer.
(C) Before-Tax Catch-Up Savings. All Members who are eligible to make Before-Tax
Savings, who will have attained age 50 before the close of the Plan Year, and
who have contributed at least 6% of Salary in any combination of Before-tax,
Roth 401(k) or After-Tax Savings, may elect to make Before-Tax Catch-Up Savings
which, when taken together with a Member’s Before-Tax Savings, Roth 401(k)
Savings, Roth 401(k) Catch-Up Savings and After-Tax Savings, equal up to 75% of
a Member’s Salary for a pay period. Such Before-Tax Catch-Up Savings shall be
made in accordance with, and subject to, the limitations of Code Section 414(v)
and in addition, when combined with any Roth 401(k) Catch-Up Savings, will not
exceed 69% of a Member’s Salary. Such Before-Tax Catch-up Savings shall not be
taken into account for purposes of the limitations of Code Sections 402(g) and
415. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of Code Section 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416, as applicable, by reason of any Member making such
Before-Tax Catch-Up Savings hereunder. Prior to January 1, 2006, Before-Tax
Catch-Up Savings shall be credited to a Member’s Supplemental Before-Tax
Investment Account; on and after January 1, 2006, Before-Tax Catch-Up Savings
shall be credited to a Member’s Before-Tax Catch-Up Contributions Account.

 

- 20 -



--------------------------------------------------------------------------------



 



(D) Change in Salary Reduction Election for Before-Tax Savings and Before-Tax
Catch-Up Savings. A Member may elect to change the rate of his or her Salary
reduction for Basic or Supplemental Before-Tax Savings or Before-Tax Catch-Up
Savings as of any business day by giving notice to the Company in a manner and
by the date required by the Plan Administrator. The changed rate of Salary
reduction shall be effective as of the next payroll period (or as soon as
practicable thereafter). Notwithstanding the above, Members who are also members
in a Hartford Excess Savings Plan may not elect to change their rate of Salary
reduction for Basic or Supplemental Before-Tax Savings under this Plan after
January 1 of the applicable Plan Year (the Salary reduction rate in effect on
January 1 of the Plan Year will continue to apply for that entire Plan Year,
except in the case of a suspension of Savings due to a Safe Harbor Hardship
withdrawal as set forth in Section 4.5(B) below; such an Excess Savings Plan
member may nonetheless elect to change his or her rate of Salary reduction for
Before-Tax Catch-Up Savings during the Plan Year).
(E) Vesting of Before-Tax Savings and Before-Tax Catch-Up Savings. Before-Tax
Savings and Before-Tax Catch-Up Savings credited to a Member’s Accounts shall at
all times be fully vested and nonforfeitable.
4.2. Member Roth 401(k) Savings.
(A) Salary Reduction Election for Roth 401(k) Savings. A Member may elect,
subject to the IRS limits described in Article Six and any other Plan limits, to
have his or her Salary reduced (by payroll deduction) by a whole percent not
exceeding 30%, and to have that amount contributed to the Trust Fund as Roth
401(k) Savings, except that a Member may not elect to contribute Roth 401(k)
Savings of more than the difference between 30% of Salary and the amount of
Before-Tax Savings properly elected. Such election shall be made in the manner
and by the date required by the Plan Administrator, and shall be effective with
the next payroll paid after the election (or as soon as practicable thereafter).
A Member’s election shall continue to apply notwithstanding a change in his or
her principal employer from one Participating Corporation to another
Participating Corporation, unless the Member changes or suspends his or her
Salary reduction rate or savings as permitted by the Plan. The Plan
Administrator may establish a separate limit on the percentage of Salary that a
Highly Compensated Member may contribute to the Trust Fund as Roth 401(k)
Savings.

 

- 21 -



--------------------------------------------------------------------------------



 



(B) Types of Roth 401(k) Savings; Crediting of Roth 401(k) Savings to Accounts.
(i) Basic Roth 401(k) Savings. Roth 401(k) Savings that do not exceed the
difference between 6% of a Member’s Salary for the period during which such
contributions are made and the amount credited as Basic Before-Tax Savings for
that period shall be known as “Basic Roth 401(k) Savings,” and shall be credited
to the Member’s Basic Roth 401(k) Investment Account.
(ii) Supplemental Roth 401(k) Savings. Roth 401(k) Savings that exceed the
maximum allowed under the preceding paragraph shall be known as “Supplemental
Roth 401(k) Savings,” and shall be credited to a Member’s Supplemental Roth
401(k) Investment Account. Supplemental Roth 401(k) Savings may also include
amounts credited on a Member’s behalf pursuant to a Prior Plan Transfer.
(C) Roth 401(k) Catch-Up Savings. All Members who are eligible to make Roth
401(k) Savings, who will have attained age 50 before the close of the Plan Year,
and who have contributed at least 6% of Salary in any combination of Before-Tax,
Roth 401(k) or After-Tax Savings, may elect to make Roth 401(k) Catch-Up Savings
which, when taken together with a Member’s Before-Tax Savings, Roth 401(k)
Savings, After-Tax Savings, and Before-Tax Catch-Up Savings equal up to 75% of a
Member’s Salary for a pay period. Such Roth 401(k) Catch-Up Savings shall be
made in accordance with, and subject to, the limitations of Code Section 414(v)
and in addition, when combined with any Before-Tax Catch-Up Savings, will not
exceed 69% of a Member’s Salary. Such Roth 401(k) Catch-up Savings shall not be
taken into account for purposes of the limitations of Code Sections 402(g) and
415. The Plan shall not be treated as failing to satisfy the provisions of the
Plan implementing the requirements of Code Section 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416, as applicable, by reason of any Member making such
Roth 401(k) Catch-Up Savings hereunder. Roth 401(k) Catch-Up Savings shall be
credited to a Member’s Roth 401(k) Catch-Up Contributions Account.
(D) Change in Salary Reduction Election for Roth 401(k) Savings and Roth 401(k)
Catch-Up Savings. A Member may elect to change the rate of his or her Salary
reduction for Basic or Supplemental Roth 401(k) Savings or Roth 401(k) Catch-Up
Savings as of any business day by giving notice to the Company in a manner and
by the date required by the Plan Administrator. The changed rate of Salary
reduction shall be effective as of the next payroll period (or as soon as
practicable thereafter). Notwithstanding the above, Members who are also members
in a Hartford Excess Savings Plan may not elect to change their rate of Salary
reduction for Basic or Supplemental Roth 401(k) Savings under this Plan after
January 1 of the applicable Plan Year (the Salary reduction rate in effect on
January 1 of the Plan Year will continue to apply for that entire Plan Year,
except in the case of a suspension of Savings due to a Safe Harbor Hardship
withdrawal as set forth in Section 4.5(B) below; such an Excess Savings Plan
member may nonetheless elect to change his or her rate of Salary reduction for
Roth 401(k) Catch-Up Savings during the Plan Year).

 

- 22 -



--------------------------------------------------------------------------------



 



(E) Vesting of Roth 401(k) Savings and Roth 401(k) Catch-Up Savings. Roth 401(k)
Savings and Roth 401(k) Catch-Up Savings credited to a Member’s Accounts shall
at all times be fully vested and nonforfeitable.
4.3. Member After-Tax Savings.
(A) Salary Reduction Election for After-Tax Savings. A Member may elect, subject
to the IRS limits described in Article Six and any other Plan limits, to have
his or her Salary reduced (by payroll deductions) by a whole percent not
exceeding 30%, and to have that amount contributed to the Trust Fund as
After-Tax Savings, except that a Member may not elect to contribute After-Tax
Savings of more than the difference between 30% of Salary and the amount of
Before-Tax Savings plus Roth 401(k) Savings properly elected. Such election
shall be made in the manner and by the date required by the Plan Administrator,
and shall be effective with the next payroll paid after the election (or as soon
as practicable thereafter). A Member’s election shall continue to apply
notwithstanding a change in his or her principal employer from one Participating
Corporation to another Participating Corporation, unless the Member changes or
suspends his or her Salary reduction rate or savings as permitted by the Plan.
The Plan Administrator may establish a separate, lower limit on the percentage
of Salary that a Highly Compensated Member may contribute to the Trust Fund as
After-Tax Savings. The Plan Administrator may also provide for Member elections
as to whether After-Tax Savings are to commence automatically when a Member’s
Before-Tax and Roth 401(k) Savings reach the maximum allowed under Code Section
402(g) for a Plan Year.
(B) Types of After-Tax Savings; Crediting of After-Tax Savings to Accounts.
(i) Basic After-Tax Savings. After-Tax Savings that do not exceed the difference
between 6% of a Member’s Salary for the period during which such contributions
are made and the amount credited as Basic Before-Tax Savings and Basic Roth
401(k) Savings for that period shall be known as “Basic After-Tax Savings” and
shall be credited to the Member’s Basic After-Tax Investment Account.
(ii) Supplemental After-Tax Savings. After-Tax Savings that exceed the maximum
allowed under the preceding paragraph shall be known as “Supplemental After-Tax
Savings” and shall be credited to the Member’s Supplemental After-Tax Investment
Account. Supplemental After-Tax Savings may also include amounts credited on a
Member’s behalf pursuant to a Prior Plan Transfer.
(C) Change in Salary Reduction Election for After-Tax Savings. A Member may
elect to change the rate of his or her Salary reduction for After-Tax Savings as
of any business day by giving notice to the Company in the manner and by the
date required by the Plan Administrator. The changed rate of Salary reduction
shall be effective as of the next payroll period (or as soon as practicable
thereafter).
(D) Vesting of After-Tax Savings. After-Tax Savings credited to a Member’s
Accounts shall at all times be fully vested and nonforfeitable.

 

- 23 -



--------------------------------------------------------------------------------



 



4.4 Member Rollover Contributions.
(A) Contribution of Rollovers. To the extent permitted by the Code, a Member may
elect, subject to the IRS limits described in Article Six and any other Plan
limits, to contribute any of the following amounts to the Trust Fund: (i) a
distribution or proceeds from a sale of distributed property that qualifies as
an Eligible Rollover Distribution as defined in Article Eleven hereof from a
trust described in Code Section 401(a) and exempt from tax under Code
Section 501(a), (ii) a distribution from a “conduit” individual retirement
account or annuity, provided the entire amount of the distribution is from a
source described in clause (i) hereof, (iii) a Prior Plan Transfer, which means
a direct rollover or transfer from a prior employer’s plan, provided that
(a) the Member can establish to the satisfaction of the Plan Administrator that
such prior employer’s plan assets meets the qualification requirements under
Code Section 401(a), and (b) a trust-to-trust transfer shall not be permitted
unless the amount transferred is free of all defined benefit characteristics and
does not make the Plan a transferee plan under Code
Section 401(a)(11)(B)(iii)(III); or (iv) an annuity contract described in
section 403(b) of the Code; or, (v) an eligible plan under section 457 of the
Code which is maintained by a state, political subdivision of a state, or an
agency or instrumentality of a state or political subdivision of a state. A
Member may also roll over to the Trust Fund non-taxable distributions from
traditional individual retirement accounts, attributable to deductible
contributions, and distributions from SIMPLE individual retirement accounts made
more than two years after the date the Member first participated in the SIMPLE
individual retirement account, to the extent permitted by the Code and rules
established by the Plan Administrator. Any amount so contributed must be paid to
the Trustee on or before the sixtieth day after the Member receives such amount
(or be transferred directly from a prior plan) and shall be held in the Trust
Fund and credited to a separate Rollover Account on behalf of the Member.
While generally only Members who are currently Eligible Employees may elect to
roll over amounts to the Trust Fund, Members and Deferred Members who are not
currently employed may elect to directly roll over Eligible Rollover
Distributions from The Hartford Retirement Plan for U.S. Employees to a Rollover
Account under the Plan.
(B) Vesting in Rollovers. Amounts credited to a Member’s Rollover Account shall
at all times be fully vested and nonforfeitable.
4.5 Suspension and Resumption of Member Savings.
(A) Member Election to Suspend Savings. A Member (other than a Member who is
also a member in a Hartford Excess Savings Plan) may elect to suspend or resume
his or her Before-Tax, Roth 401(k) or After-Tax Savings or Before-Tax Catch-Up
or Roth 401(k) Catch-Up Savings as of any business day by giving notice to the
Company in the manner and by the time required by the Plan Administrator. Such
suspension or resumption will be effective as of the next payroll period (or as
soon as practicable thereafter).

 

- 24 -



--------------------------------------------------------------------------------



 



(B) Suspension due to Withdrawal for Safe Harbor Hardship. A Member who takes a
hardship withdrawal from his or her Supplemental Before-Tax Investment or
Supplemental Roth 401(k) Account, Basic Before-Tax or Basic Roth 401(k)
Investment Account or Before-Tax Catch-Up or Roth 401(k) Catch-Up Contributions
Account under Section 10.2, which is attributable to a Safe Harbor Hardship as
defined in that Section, shall have his or her Savings under the Plan suspended
for a period of six months. Such suspension will be effective as of the later of
the next payroll period after the Valuation Date that applies to the withdrawal
(or as soon as practicable thereafter). During such suspension, Floor Company
Contributions will continue to be made on behalf of the Member, but no Matching
Company Contributions shall be made on his or her behalf. Also, the Member will
continue to be considered a Member for purposes of Article Six. Savings may be
resumed by giving notice to the Company in the manner and by the date required
by the Plan Administrator. Such resumption shall be effective as of the next
payroll period following the six month suspension period (or as soon as
practicable thereafter). (The resumption of contributions shall be automatic for
a Member who is also a member in a Hartford Excess Savings Plan.)
4.6 Member Elective Transfers. A Member may make an elective transfer to the
Plan, provided such elective transfer (A) is from a plan qualified under Code
Section 401(a), (B) results from the Company’s acquisition of assets or a
subsidiary within the meaning of Code Section 401(k)(10), and (C) meets the
requirements of Code Section 414(l) and Treasury Regulation 1.411(d)(4), Q&A
3(b).

 

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE FIVE
COMPANY CONTRIBUTIONS
5.1. Matching Company Contributions.
(A) Matching Company Contributions with respect to Basic Savings. Effective
January 1, 2008, subject to the IRS limits described in Article Six and any
other Plan limits, the Company shall, with respect to each Member principally
employed by it who has completed at least six months of Service as an Eligible
Employee, contribute to the Trust Fund a Matching Company Contribution in an
amount equal to 50% of such Member’s Basic Savings for each payroll period. (No
Matching Company Contributions shall be made with respect to a Member’s
Supplemental Savings, a Member’s Before-Tax Savings or a Member’s Roth 401(k)
Savings that exceed the limits provided in Code Sections 402(g) and 415 or
Section 4.1(A), 4.2(A) or 6.1 of the Plan.) Such Matching Company Contribution
shall be credited to such Member’s Company Contribution Account, and shall be
invested as described in Article 8 hereof. No Matching Company Contributions
shall be made with respect to a Member’s Catch-Up Savings.
(B) No Matching Company Contributions Following Certain Withdrawals.
Notwithstanding Section 5.1(A), Matching Company Contributions shall not be made
in respect of a Member’s Basic Savings during a suspension period that follows a
hardship withdrawal under Article Ten.
(C) No Matching Company Contributions for Planco Financial Services, Inc.
Employees Before 2006. Notwithstanding Section 5.1(A), Matching Company
Contributions shall not be made prior to January 1, 2006 with respect to a
Member who is an Employee of Planco Financial Services, Inc.
5.2. Floor Company Contributions. Effective January 1, 2008, subject to the IRS
limits described in Article Six and any other Plan limits, the Company shall,
with respect to each Eligible Employee principally employed by it who has
completed at least six months of Service as an Eligible Employee, contribute to
the Trust Fund a Floor Company Contribution in an amount equal to one-half of
one percent (0.5%) of such Eligible Employee’s Salary for each payroll period,
provided that, for each payroll period commencing on or after January 1, 2004
with respect to such a Member who is not a Highly Compensated Member, the amount
of such Floor Company Contribution shall be increased to an amount equal to one
and one-half percent (1.5%) of such Member’s Salary for such payroll period.
Floor Company Contributions shall be credited to such Member’s Company
Contribution Account, and shall be invested as described in Article 8 hereof.
Notwithstanding the first sentence of this Section 5.2, no Floor Company
Contributions shall be made prior to January 1, 2006 with respect to Eligible
Employees who are Employees of Planco Financial Services, Inc.

 

- 26 -



--------------------------------------------------------------------------------



 



5.3 Vesting of Amounts in Company Contribution Accounts.
(A) Vesting in Matching Company Contributions.
(i) General Rules. A Member shall be fully vested in, and have a nonforfeitable
right to, the portion of his or her Company Contribution Account that is
attributable to Matching Company Contributions in accordance with the following
schedule:
Years of Service.... Percentage of Company Contribution that is Vested

         
less than 1 year
    0 %
1 but less than 2 years
    20 %
2 but less than 3 years
    40 %
3 but less than 4 years
    60 %
4 but less than 5 years
    80 %
5 or more years
    100 %

(ii) Earlier Vesting in Certain Circumstances. Notwithstanding the foregoing
schedule, a Member shall immediately be fully vested in 100% of his or her
Company Contribution Account that is attributable to Matching Company
Contributions upon the earliest of: (a) the Member reaching age 65, (b) the
Member’s Retirement provided the Member has an original hire date with the
Company before January 1, 2002, (c) the Member’s Disability, (d) the Member’s
death, (e) the termination of the Plan, or (f) the complete discontinuance of
Company contributions under the Plan. In addition, a Member shall be immediately
fully vested in all dividends paid on or after November 29, 2001 with respect to
any portion of his or her Company Contribution Account that is invested in The
Hartford Stock.
(B) Vesting in Floor Company Contributions. Each Member and Deferred Member
shall at all times be fully vested in the portion of his or her Company
Contribution Account attributable to Floor Company Contributions.
(C) Vesting in Amounts Attributable to a Prior Plan Transfer. Each Member and
Deferred Member shall at all times be fully vested in the portion of his or her
Company Contribution Account attributable to a Prior Plan Transfer.

 

- 27 -



--------------------------------------------------------------------------------



 



(D) Vesting in Planco Profit Sharing Contributions.
(i) General Rules. A Member shall be fully vested in, and have a nonforfeitable
right to, the portion of his or her Company Contribution Account that is
attributable to Planco Profit Sharing Contributions in accordance with the
following schedule:
Years of Service.... Percentage of Company Contribution that is Vested

         
less than 1 year
    0 %
1 but less than 2 years
    20 %
2 but less than 3 years
    40 %
3 but less than 4 years
    60 %
4 but less than 5 years
    80 %
5 or more years
    100 %

(ii) Earlier Vesting in Certain Circumstances. Notwithstanding the foregoing
schedule, a Member shall immediately be fully vested in 100% of his or her
Company Contribution Account that is attributable to Planco Profit Sharing
Contributions upon the earlier of: (a) the Member reaching age 65, (b) the
Member’s Disability, (c) the Member’s death, (d) the termination of the Plan, or
(e) the complete discontinuance of Company contributions under the Plan.
(E) Special Rules for Certain ESOP and Company Contribution Account Balances.
(i) Members Who Previously Worked for Pre-Distribution ITT. A Member who
performed services for Pre-Distribution ITT at any time between June 30, 1995
and the Distribution Date shall be fully vested in the amounts credited to his
or her ESOP Account and Company Contribution Account as of the Distribution
Date.
(ii) Forfeitures by Members Who Did Not Previously Work for Pre-Distribution
ITT. In the case of a Member or Deferred Member who did not perform services for
Pre-Distribution ITT between June 30, 1995 and the Distribution Date, any
amounts in his or her ESOP Account and Company Contribution Account that were
forfeited under Section 5.5(a) of the Pre-Distribution ITT Plan shall remain
forfeited, except to the extent restored pursuant to this Article Five on
account of subsequent employment with the Company.
5.4 Forfeiture of Certain Unvested Amounts in Company Contribution Accounts.
(A) Forfeiture upon Termination of Employment. In the event of Termination of
Employment of a Member for any reason other than one listed in
Section 5.3(A)(ii), the unvested portion of the Member’s Company Contribution
Account shall be forfeited as of the earlier of the date (i) the Member receives
a distribution of the entire vested portion of his or her Accounts, or (ii) the
Member incurs five consecutive Breaks in Service.
(B) Restoration of Unvested Amounts in the Event of Rehire. In the case of a
Member’s Termination of Employment for any reason other than one listed in
Section 5.3(A)(ii), the unvested portion of the Member’s Company Contribution
Account shall be restored if the Member again becomes an Eligible Employee of
the Company before incurring five consecutive Breaks in Service. The unvested
amount shall be restored to the Member’s Account at its value at the time of
termination. Any restoration of unvested amounts under this paragraph shall be
made as of the Valuation Date following the date the Plan Administrator receives
notice of the reemployment. The extent to which the Member vests in amounts
restored under this Section shall be determined in accordance with the vesting
schedule in this Article Five.

 

- 28 -



--------------------------------------------------------------------------------



 



(C) Use of Forfeited Amounts. As soon as practicable after a Member receives a
distribution of the entire vested portion of his or her Accounts or incurs five
consecutive Breaks in Service, the unvested portion of the Member’s Company
Contribution Account shall be forfeited and either used to pay Plan expenses or
applied to reduce future Company contributions under the Plan.
(D) Crediting of Forfeited Amounts to Accounts in Certain Circumstances. In the
event of the termination of the Plan or complete discontinuance of Company
contributions hereunder, any forfeitures not previously applied in accordance
with the preceding paragraph shall be credited proportionately to the Accounts
of all Members and Deferred Members as described in Article Seventeen.
5.5 Additional Company Contributions if Plan is Top-Heavy.
(A) Additional Contribution. For any Plan Year with respect to which the Plan is
Top-Heavy (as defined in the next paragraph), an additional Company contribution
shall be allocated on behalf of each Member (or each Eligible Employee eligible
to become a Member) who is not a “key employee,” and who has not separated from
service as of the last day of the Plan Year, to the extent that the amounts
allocated to his or her Accounts as a result of contributions made under
Sections 5.1 and 5.2 for that Plan Year are less than 3% of his or her W-2
remuneration for that Plan Year. However, if the greatest percentage of W-2
remuneration for that Plan Year (after being limited to the annually indexed
dollar amount under Code Section 401(a)(17)) contributed by a “key employee”
under Section 4.1 or allocated to his or her Accounts as a result of
contributions made pursuant to Section 5.1 for the Plan Year would be less than
3%, such lesser percentage shall be substituted for “3%” in the preceding
sentence. Notwithstanding the foregoing, no minimum contribution shall be made
with respect to a Member if the required minimum benefit under Code Section
416(c)(1) is provided by the Retirement Plan.
(B) Definition of Top-Heavy Plan. The Plan shall be considered Top-Heavy with
respect to any Plan Year, if, as of the last day of the preceding Plan Year, the
value of the aggregate of the Accounts under the Plan for all “key employees”
exceeds 60 percent of the value of the aggregate of the Accounts under the Plan
for all Eligible Employees. The value of such Accounts shall be determined as of
the Valuation Date on or before the last day of such preceding Plan Year, in
accordance with Code Sections 416(g)(3) and (4) and Article Seven of this Plan.
Account balances under the Plan will be combined with the account balances or
the present value of accrued benefits under any other qualified plan of the
Company and its affiliates in which “key employees” participate or which enable
the Plan to meet the requirements of Code Section 401(a)(4) or 410.
Additionally, provided that the resulting aggregation group satisfies the
requirements of Code Sections 401(a)(4) and 410, the Company may elect to
combine the account balances under the Plan with the account balances or the
present value of accrued benefits under any other qualified plan of the Company
or its affiliates not required to be combined with this Plan if all members are
non-key employees and the contributions or benefits under the other plan are at
least comparable to the benefits provided under this Plan. The determination as
to whether an Eligible Employee will be considered a “key employee” shall be
made in accordance with the provisions of Code Sections 416(i)(l) and (5), and
on the basis of the Eligible Employee’s Forms W-2 remuneration for the
applicable Plan Year from the Company, or an affiliate of the Company (if
applicable).
For the Plan Years commencing before January 1, 2000, the Plan will be super
Top-Heavy if the top-heavy ratio exceeds 90% and a factor of 1.0 will be applied
to the dollar limit.

 

- 29 -



--------------------------------------------------------------------------------



 



ARTICLE SIX
IRS LIMITS ON MEMBER SAVINGS
AND COMPANY CONTRIBUTIONS
6.1 IRS Limits on Before-Tax and Roth 401(k) Savings.
(A) Maximum Amount of Before-Tax and Roth 401(k) Savings. The maximum dollar
amount of combined Before-Tax and Roth 401(k) Savings that may be made on behalf
of any Member for a calendar year shall be the maximum amount determined by the
Secretary of the Treasury, pursuant to Section 402(g) of the Code. In the event
that the foregoing limitation is exceeded for any calendar year, the excess
Before-Tax Savings and Roth 401(k) Savings as adjusted for investment experience
will, in the sole discretion of the Plan Administrator, either (i) be deemed to
have been distributed to the Member and recontributed to the Plan as After-Tax
Savings, or (ii) be returned to the Member on behalf of whom such Before-Tax
Savings and/or Roth 401(k) Savings were contributed. Any returned amounts will
be returned no later than April 15 following the end of the calendar year that
the contributions were made. However, if the Member participated in more than
one qualified defined contribution plan to which he or she contributed pursuant
to a Salary deferral arrangement, the Member shall notify the Plan Administrator
by April 15 of the following calendar year of the amount of the excess deferrals
to be allocated to this Plan, and such portion of the excess deferrals so
allocated shall be recontributed to the Plan as After-Tax Savings or returned to
the Member as provided in the preceding sentence.
Notwithstanding the foregoing, in the case of any Member who (a) ceases to be an
Eligible Employee during a Plan Year, (b) is employed during such Plan Year by
an employer which is not the Company or an entity within the controlled group of
corporations (as defined in Code Section 414(b) and the Regulations thereunder)
containing the Company, and (c) exceeds the limitation on elective deferrals
enumerated in Code Section 402(g) ($16,500 in 2010) based on the Member’s
participation in the Plan and participation in a plan maintained by the
subsequent employer, the Plan shall not distribute to such a Member any
Before-Tax Savings or Roth 401(k) Savings (or any income thereon) that arise
solely as a result of the Member exceeding the Code Section 402(g) limit for the
Plan Year, unless such limit was exceeded solely because of the Member’s
participation in this Plan, without considering any other plan.

 

- 30 -



--------------------------------------------------------------------------------



 



(B) Limit on Before-Tax Savings and Roth 401(k) Savings for Highly Compensated
Members.
(i) Actual Deferral Percentage. With respect to each Plan Year, the Actual
Deferral Percentage for Highly Compensated Members shall not exceed the greater
of: (i) 125 percent of the Actual Deferral Percentage for all other Members for
the Plan Year, or (ii) the lesser of (a) 200 percent of the Actual Deferral
Percentage of all other Members for the Plan Year or (b) the Actual Deferral
Percentage of all other Members for the Plan Year plus 2 percentage points.
Before-Tax Savings and Roth 401(k) Savings must have been allocated to Members’
Accounts during the Plan Year and may only be based on Salary received by a
Member during the Plan Year or earned during the Plan Year and received by the
Member within 21/2 months after the end of the Plan Year. In the event the
Actual Deferral Percentage for Highly Compensated Employees for any Plan Year
exceeds the limits described above, the Plan Administrator will choose one of
the following methods to satisfy the limits:
(a) The Floor Company Contribution will be treated as a qualified nonelective
contribution that, in combination with Before-Tax Savings and Roth 401(k)
Savings, allows the Plan to satisfy the limits. The Company will make an
additional qualified nonelective contribution, if necessary, for the Plan to
satisfy the limits. Any qualified nonelective contribution made under this
Section 6.1(B)(i)(a) shall be made in accordance with the requirements of Treas.
Reg. Section 1.401(k)-2(a)(6).
(b) Excess contributions will be distributed in accordance with the paragraph
below.
(c) Excess contributions will be recharacterized in accordance with the
following paragraph.
To determine the amount of excess contributions, the Plan Administrator will
(1) determine the hypothetical reductions of the Highly Compensated Employees
beginning with the highest Actual Deferral Percentage and moving toward lower
percentages until one of such limitations is met; (2) then determine the total
dollar amount of such reductions; and (3) then reduce the Before-Tax Savings of
the Highly Compensated Employees beginning with the highest dollar amount and
moving toward lower dollar amounts until the total dollar amount in (2) above is
reached. For purposes of the preceding sentence, the “highest amount” is
determined after distribution of any excess contributions. Such amount of excess
contributions, as adjusted for investment experience, will be distributed to the
Members on whose behalf such contributions were made or, under rules adopted by
the Plan Administrator, such Members may elect to recharacterize such adjusted
contributions as After—Tax Savings. Any such recharacterization or distribution
of the adjusted excess contributions will be made to the Highly Compensated
Employees on the basis of the respective portion of the adjusted excess
contributions attributable to each of such Employees and the recharacterization
or the distribution of the adjusted excess contributions will be made to the
Employees on whose behalf such contributions were made within 12 months
following the end of the Plan Year for which the deferrals were made. The amount
of such recharacterization or distribution of any excess contributions shall be
reduced by excess deferrals previously distributed for the taxable year ending
in the same Plan Year and the amount of such distribution of any excess
deferrals shall be reduced by excess contributions previously distributed or
recharacterized for the Plan Year beginning in such taxable year. Excess
contributions shall be adjusted for any income or loss up to the date of
distribution in accordance with IRS regulations; the Plan will not fail to use a
reasonable method of computing the income allocable to excess contributions
merely because the income allocable to the excess contributions is determined on
a date that is no more than seven days before the distribution.

 

- 31 -



--------------------------------------------------------------------------------



 



(ii) ESOP Actual Deferral Percentage. With respect to each Plan Year beginning
prior to January 1, 2006, the ESOP Actual Deferral Percentage shall be subject
to the limits and corrections for Before-Tax Savings that are ESOP Contributions
determined in the same manner as set forth in paragraph (i), above.
(iii) In the event that any portion of a Highly Compensated Employee’s
Before-Tax Savings or Roth 401(k) Savings, as adjusted for investment
experience, is returned or recharacterized pursuant to Section 6.1(A) as a
result of the maximum dollar limit applicable to Before-Tax Savings and Roth
401(k) Savings, the Actual Deferral Percentage, or ESOP Actual Deferral
Percentage, as applicable, shall be determined before such excess deferral is
returned. Any adjusted excess of a Member’s deferrals that are recharacterized
pursuant to Section 6.1(A) shall be treated as (I) annual additions pursuant to
Section 6.3 and (II) Before-Tax Savings or Roth 401(k) Savings for purposes of
their withdrawability prior to Termination of Employment and shall be subject to
the financial hardship requirement provisions of Section 10.2.
(iv) For purposes of determining the Actual Deferral Percentage or ESOP Actual
Deferral Percentage for Highly Compensated Employees, all contributions made by
Highly Compensated Employees to qualified plans shall be aggregated. The
contributions of all Employees under plans that are aggregated with this Plan
for purposes of Section 401(a) or 410(b) of the Code shall be aggregated and
deemed to have been made under a single plan.
(v) For Plan Years commencing before 1997, in determining the Actual Deferral
Percentage of Highly Compensated Employees, the Highly Compensated Employee’s
Before-Tax Savings and Compensation shall include the Before-Tax Savings and
Compensation of family members (as defined in Section 414(q)(6) of the Code). In
the event that recharacterization or distribution of excess deferrals is
required, appropriate adjustment shall be made for all family members as
provided in the Code.
(C) Additional Limits on Before-Tax and Roth 401(k) Savings. From time to time
and in order to comply with Section 401(k)(3) of the Code, the Plan
Administrator may impose a limitation on the extent to which a Highly
Compensated Member may contribute Before-Tax and Roth 401(k) Savings hereunder,
based on a reasonable projection of savings rates of non-Highly Compensated
Members.

 

- 32 -



--------------------------------------------------------------------------------



 



6.2 IRS Limits on After-Tax Savings and Matching Company Contributions.
(A) Limit on After-Tax Savings and Matching Company Contributions for Highly
Compensated Members.
(i) Actual Contribution Percentage. With respect to each Plan Year, the Actual
Contribution Percentage for Highly Compensated Members shall not exceed the
greater of (i) 125 percent of the Actual Contribution Percentage for all other
Members for the Plan Year or (ii) the lesser of (a) 200 percent of the Actual
Contribution Percentage of all other Members for the Plan Year or (b) the Actual
Contribution Percentage of all other Members for the Plan Year plus 2 percentage
points. In the event the Actual Contribution Percentage for Highly Compensated
Members for any Plan Year exceeds the limits described above, the following
shall occur: (1) the Plan Administrator shall determine the hypothetical
reductions of the Highly Compensated Employees beginning with the highest Actual
Contribution Percentage and moving toward lower percentages until one of such
limitations is met, (2) the Plan Administrator shall then determine the total
dollar amount of such reductions, and (3) the Plan Administrator shall then
reduce the After-Tax Savings and Matching Company Contributions of the Highly
Compensated Employees beginning with the highest dollar amount and moving toward
lower dollar amounts until the total dollar amount in (2) above is reached. A
Member’s Actual Contribution Percentage shall be determined after a Member’s
excess Before-Tax and Roth 401(k) Savings are either recontributed to the Plan
as After-Tax Savings or paid to the Member. Such amount of excess aggregate
contributions, as adjusted for investment experience, will be returned to, or
paid to, the Members for whom such contributions were made within 12 months
following the end of the Plan Year for which the contributions were made. To the
extent contributions must be paid or returned to a Member under the preceding
sentence, the distribution shall be made from the following categories of
contributions (adjusted to reflect earnings or losses attributable thereto):
First, Supplemental After—Tax Savings; second, Basic After—Tax Savings (to the
extent that associated Matching Company Contributions are vested, they also
shall be distributed in this category); third, remaining vested Matching Company
Contributions. To the extent that an additional adjustment is required,
nonvested Matching Company Contributions shall be forfeited. Excess aggregate
contributions shall be adjusted for any income or loss up to the date of
distribution in accordance with IRS regulations; the Plan will not fail to use a
reasonable method of computing the income allocable to excess aggregate
contributions merely because the income allocable to the excess aggregate
contributions is determined on a date that is no more than seven days before the
distribution.
(ii) ESOP Actual Contribution Percentage. With respect to each Plan Year
beginning prior to January 1, 2006, the ESOP Actual Contributions Percentage
shall be subject to the limits and corrections for After-Tax Savings that are
ESOP Contributions and Matching Company Contributions that are ESOP
Contributions determined in the same manner as set forth in paragraph (i),
above.
(iii) For purposes of determining the Actual Contribution Percentage or ESOP
Actual Contribution Percentage for Highly Compensated Members, all contributions
made by them to qualified plans shall be aggregated. The contributions of all
Employees under plans that are aggregated with this Plan for purposes of Code
Section 401(a) or 410(b) shall be aggregated and deemed to have been made under
a single plan.
(iv) For Plan Years commencing before 1997, in determining the Actual
Contribution Percentage of Highly Compensated Members, their After-Tax Savings
and Compensation shall include the After-Tax Savings and Compensation of family
members (as defined in Section 414(q)(6) of the Code). In the event that
distribution of excess contributions is required, appropriate adjustment shall
be made for all family members as provided in the Code.
(B) Additional Limits on After-Tax Savings. From time to time and in order to
comply with Code Section 401(m) of the Code, the Plan Administrator may impose
an additional limit on the amount of After-Tax Savings that a Highly Compensated
Member may contribute to the Trust Fund, based on a reasonable projection of
savings rates of non- Highly Compensated Members.

 

- 33 -



--------------------------------------------------------------------------------



 



6.3 Annual Limits on Additions to Member Accounts.
(A) Definitions. For purposes of this Section, the following definitions shall
apply:
(i) Definition of “Annual Addition.” The “Annual Addition” to a Member’s
Accounts for any Limitation Year means the sum of (a) the Member’s Before-Tax
Savings for such Year, (b) the Member’s Roth 401(k) Savings for such Year,
(c) the Member’s After-Tax Savings for such Year, and (d) all Matching Company
Contributions, Planco Profit Sharing Contributions, if any, and Floor Company
Contributions by the Company or an Affiliate for the Member for such Year.
(ii) Definition of “Affiliate.” The term “Affiliate” means any subsidiary or
affiliate within the Company’s controlled group of companies, as determined
under Code Section 414, except that the phrase “more than 50 percent” shall be
substituted for the phrase “at least 80 percent” where it appears in Code
Section 1563(a)(1).
(B) Maximum Annual Addition for this Plan. Notwithstanding any provision of this
Plan to the contrary, except as otherwise provided in this Article Six, the
Annual Addition to a Member’s Accounts under the Plan for any Limitation Year,
when added to the Member’s Annual Addition for that Limitation Year under any
other qualified defined contribution plan of the Company or any Affiliate of the
Company, shall not exceed the Maximum Annual Addition. The Maximum Annual
Addition shall be the lesser of: (i) $46,000 (for 2008), as adjusted for
increases in the cost-of-living under Code Section 415(d), or (ii) 100 percent
of the Member’s compensation, within the meaning of Code Section 415(c)(3), for
the limitation year. For purposes of this Section 6.3, compensation within the
meaning of Section 415(c)(3) of the Code for a limitation year shall include
payments made by the later of two and a half months after severance from
employment or the end of the limitation year that includes the date of severance
from employment, provided that absent a severance from employment, such payments
would have been paid to the employee while the employee continued in employment
with the employer and are regular compensation for services during the
employee’s regular working hours, compensation for services outside of the
employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses or other similar compensation. The foregoing limit shall
not apply to any contribution for medical benefits after separation from service
(within the meaning of Code Sections 401(h) or 419A(f)(2)) which is otherwise
treated as an Annual Addition.
If the limitation on annual additions to a Member’s Accounts is exceeded, such
excess annual additions shall be corrected as permitted under applicable law,
statute, regulation or procedure.
(C) Maximum Annual Addition for Members Participating in Other Defined
Contribution Plans. In the event that a Member is a participant in any other
defined contribution plans (whether or not terminated) of the Company or an
Affiliate, the total amount added to such Member’s Accounts under this Plan and
all such other plans in any Limitation Year shall not exceed the Maximum Annual
Addition. If the limitation on annual additions to a Participant’s accounts is
exceeded, such excess annual additions shall be corrected as permitted under
applicable law, statute, regulation or procedure.
(D) Good Faith Compliance. This Section 6.3 is intended to reflect certain
provisions of the final regulations under Section 415 of the Internal Revenue
Code which became effective for the Plan Year beginning January 1, 2008. The
terms of the Plan, and in particular, this Section 6.3, are intended to be in
good faith compliance with the requirements of the 415 Regulations and are to be
construed in accordance with the 415 Regulations and guidance issued thereunder.

 

- 34 -



--------------------------------------------------------------------------------



 



ARTICLE SEVEN
CREDITS TO ACCOUNTS;
ASSET VALUATION AND ALLOCATION
7.1 Establishment of Accounts. The Accounts described below shall be established
for Members and Deferred Members, as appropriate, to hold contributions under
the Plan and earnings thereon:

              Type of Contribution   Sub-Account       Account
 
           
-Basic Before-Tax Savings
  Basic Before-Tax Investment Account   }    
-Basic Roth 401(k) Savings
  Basic Roth 401(k) Investment Account     Basic Investment Account
-Basic After-Tax Savings
  Basic After-Tax Investment Account      
 
           
-Supplemental Before-Tax Savings
  Supplemental Before-Tax Investment Account        
-Supplemental Roth 401(k) Savings
  Supplemental Roth 401(k) Investment Account   }  
-Supplemental After-Tax Savings
  Supplemental After-Tax Investment Account     Supplemental Investment Account
-Prior Plan Transfers
           
 
         
 
           
- Before-Tax Catch-Up Savings Prior to January 1, 2006
  Supplemental Before-Tax Investment Account       Supplemental Investment
Account
 
           
 
           
- Before-Tax Catch-Up Savings On and After January 1, 2006
          Before-Tax Catch-Up
Contributions Account
 
           
 
           
-Roth 401(k) Catch-Up Savings
          Roth 401(k) Catch-Up
Contributions Account
 
           
-Rollovers
          Rollover Account
 
           
 
           
-Matching Company Contributions
(including pre-Distribution ITT type)
      }   Company Contribution Account
 
           
-Floor Company Contributions
           
 
           
-Prior Plan Transfers
           
 
           
-Reinvested Dividends Attributable to The Hartford Stock Fund
           
 
           
 
           
Planco Profit Sharing Contributions
          Planco Profit Sharing Contributions Account
 
           
 
           
ESOP balances (from Pre-
Distribution ITT Plan)
          ESOP Account
 
           

7.2 Crediting of Contributions to Accounts. Member Savings, Rollovers and
Company Contributions shall be credited to the appropriate Account as soon as
practicable after they are transferred to the Trust Fund.

 

- 35 -



--------------------------------------------------------------------------------



 



7.3 Method of Determining Value of Amounts Credited to Accounts. At the end of
each business day in which the Plan is in effect and operation, the amount of
credit of a Member or Deferred Member in each of the funds shall be expressed
and credited to the Accounts of such Member or Deferred Member using the unit
accounting method, a method of participant accounting under which all balances
are carried as “units,” which are multiplied by a unit value to give the actual
cash value. For purposes of Article Eight, the interest of a Member or Deferred
Member in The Hartford Stock Fund and shall be converted into a number of shares
of The Hartford Stock as of any particular time, by dividing the value of all
shares of Stock in the applicable Fund by the value of the interest of the
Member or Deferred Member in the Fund at such time. The resulting number of
shares of Stock shall be deemed allocated to such Member.
7.4 Valuation of The Hartford Stock. For the purpose of determining the value of
The Hartford Stock hereunder, in the event such Stock is traded on a national
securities exchange, such Stock shall be valued at the closing price of such
Stock on the New York Stock Exchange composite tape on the business day such
Stock is delivered to the Trustee. In the event such Stock is not traded on a
national securities exchange, such Stock shall be valued in good faith by an
independent appraiser selected by the Trustee and meeting requirements similar
to those in the regulations prescribed under Code Section 170(a)(1).
7.5 Asset Valuation; Allocation of Gains and Losses. At the end of each business
day, the Trustee shall (A) determine the total fair market value of all assets
then held by it in each Investment Fund, (B) determine the gain or loss in the
value of such assets, and (C) allocate such gain or loss pro rata by fund to the
balances credited to the Accounts of all Members and Deferred Members as of such
day.
7.6 Dividends Paid with Respect to The Hartford Stock.
(A) Dividend Election. A Member or Deferred Member may elect, with respect to a
dividend paid on The Hartford Stock that is allocated to the Member’s or
Deferred Member’s Accounts as of the ex-dividend date of such dividend, to have
the dividend either distributed in cash to the Member or Deferred Member or
reinvested in shares of The Hartford Stock in The Hartford Stock Fund. The Plan
Administrator shall prescribe rules regarding the timing and manner of a
dividend election.
(B) Default Election. In the absence of an affirmative dividend election, the
Member or Deferred Member shall be deemed to have elected to have the dividend
reinvested in The Hartford Stock.
(C) Effect and Duration of Election. An election made in accordance with
subsections (A) or (B), shall remain in effect until changed by the Member or
Deferred Member in accordance with the rules established by the Plan
Administrator. The election shall apply to all dividends with an ex-dividend
date after the election date. A Member or Deferred member may change his or her
dividend election at any time in the manner prescribed by the Plan
Administrator.
(D) Cash Payment. Dividends elected to be paid in cash shall be distributed to
the Member or Deferred Member as soon as administratively practicable after the
dividend is received by the Trustee in the Trust Fund. The amount of cash
dividends distributed shall be reduced by the amount of any losses attributable
to such dividends while held in the Trust Fund. No earnings attributable to such
dividends shall be distributed.
7.7 Death While Performing Military Service. If a Member dies on or after
January 1, 2007 while performing qualified military service as defined in
Section 414(u)(1) of the Code, then in determining any contribution or
allocation such Member is otherwise entitled to under the terms of the Plan,
such Member will be deemed to have resumed employment with the Employer on the
day preceding such death and will be deemed to have a Termination of Employment
on the actual date of death.

 

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE EIGHT
INVESTMENT OF SAVINGS AND
CONTRIBUTIONS IN INVESTMENT FUNDS
8.1 Investment Funds Available under the Plan. The investment alternatives
available under the Plan shall include (i) The Hartford Stock Fund and (ii) each
other Investment Fund approved for the purpose by the Investment and Savings
Plan Investment Committee. All contributions to the Plan shall be invested by
the Trustee in The Hartford Stock Fund or such other Investment Funds in
accordance with the investment elections by Members or Deferred Members made in
accordance with the Plan or in the default investment fund provided for in the
absence of such an election.
The Investment and Savings Plan Investment Committee may from time to time add
Investment Funds to, or eliminate Investment Funds from, the group of Investment
Funds available hereunder, provided, however, that such Committee shall have no
authority with respect to The Hartford Stock Fund. Notwithstanding the
foregoing, the Trustee temporarily may hold cash or make short-term investments
in obligations of the United States Government, commercial paper, an interim
investment fund for tax-qualified employee benefit plans established by the
Trustee, or other investments of a short-term nature, unless otherwise provided
by applicable law.
It is the intention of Hartford Fire, the sponsor of the Plan, that The Hartford
Stock Fund shall be a permanent feature of the Plan, and shall continue to be
invested exclusively in The Hartford Stock (except to the extent of cash in The
Hartford Stock Fund necessary to facilitate transactions into and out of The
Hartford Stock Fund) without regard to (A) the diversification of assets, (B)
the risk profile of investment in The Hartford Stock, to the maximum extent
consistent with the presumption of prudence established under applicable law
with respect to investments by an eligible individual account plan as defined in
ERISA (“EIAP”) and/or ESOP in employer common stock, (C) the amount of income
provided by The Hartford Stock, (D) fluctuation in the fair market value of The
Hartford Stock, and (E) the relative investment returns of The Hartford Stock
Fund in comparison to any investment index, industry peer group, or any other
performance measure that might be appropriate to investment options other than
The Hartford Stock Fund, in view of the purpose of the Plan as an EIAP, and of
The Hartford Stock Fund as an ESOP, provide Members (including Deferred Members)
with the opportunity to own beneficially The Hartford Stock. The Company shall
appoint an independent named fiduciary and investment manager for the assets of
the Plan that consist of The Hartford Stock held in The Hartford Stock Fund (the
“Stock Fund Fiduciary”), and it is the intention that the Stock Fund Fiduciary
shall maintain The Hartford Stock Fund as a permanent feature of the Plan in
accordance with this section to the fullest extent permitted by ERISA (taking
into account, without limitation, that Members and Deferred Members have
available to them other investment options under the Plan and are able to
construct a diversified portfolio of investments consistent with their
individual desired level of risk and return). To the extent permitted by law,
and to the extent not otherwise paid by the Company, expenses associated with
the services provided by the Stock Fund Fiduciary shall be paid from the assets
of the Plan.

 

- 37 -



--------------------------------------------------------------------------------



 



8.2 Trustee Investment of Contributions in Investment Funds. Contributions to
the Plan shall be invested by the Trustee in the Investment Funds as described
below. An account shall be established for each Member and Deferred Member in
each Investment Fund as to which Savings, Rollovers, Company Contributions and
ESOP balances are made, contributed, or otherwise properly allocated, subject to
paragraph (C) below.
(A) Savings and Rollovers. Member and Deferred Member Savings and Rollovers
shall be invested in multiples of 1% in one or more of the Investment Funds, as
properly elected by the Member or Deferred Member. Effective January 1, 2006,
Members and Deferred Members may make separate investment elections with respect
to (i) Savings and (ii) Rollovers. Effective January 25, 2008, Members and
Deferred Members may make separate investment elections with respect to Roth
401(k) Contributions.

(B) Company Contributions and ESOP Account Balances. Member and Deferred Member
Company Matching Contributions, Floor Contributions and ESOP Account Balances
shall be invested in multiples of 1% in one or more of the Investment Funds, as
properly elected by the Member or Deferred Member. Floor Contributions made with
respect to periods after August 31, 2006 and Planco Profit Sharing Contributions
attributable to the 2008 Plan Year, if any, shall be invested in the applicable
Default Vanguard Target Retirement Fund set forth in Section 8.3(H) in the event
that a proper Investment Fund election is not made with respect to such Floor
Contributions or such Planco Profit Sharing Contributions.
(C) Investment of Floor Contributions Prior to Allocation. Pending allocation to
Member Accounts, Floor Contributions may be invested in an investment fund
(other than The Hartford Financial Services Group, Inc. Stock Fund) as
designated by the Investment and Savings Plan Investment Committee.
8.3 Changes in Investment Elections.
(A) General Rules. A Member or Deferred Member may make changes to his or her
investment elections and transfer amounts between Investment Funds to the extent
permitted by this Section 8.3. Such changes and transfers may be made by giving
notice to the Company in a manner and by the date required by the Plan
Administrator. All changes and transfers shall be made in multiples of 1%,
except that Members and Deferred Members may also elect to transfer a specific
dollar amount of investments between Investment Funds.
(B) Change of Investment Funds for Future Savings and Rollovers. A Member may
elect to change the Investment Funds in which his or her future Savings and
Rollovers shall be invested, in accordance with the rules described in the
preceding paragraph.
(C) Redistribution Among Investment Funds for Past Savings and Rollovers. A
Member or Deferred Member may elect to redistribute his or her past Savings and
Rollovers among any of the Investment Funds, in accordance with the rules of
Section 8.3(A), except that if a Member transfers amounts out of the Stable
Value Fund, those amounts may not be transferred to the Hartford Money Market
HLS Fund or the Hartford Total Return Bond Fund for a period of 90 days.

 

- 38 -



--------------------------------------------------------------------------------



 



(D) Changes / Redistributions for Company Contributions and ESOP Account
Balances. Members may elect to change the Investment Funds in which future
Matching Company Contributions and Floor Company Contributions shall be
invested, in accordance with the rules of Section 8.3(A). Members, Deferred
Members, Beneficiaries of the foregoing and Alternate Payees may elect to
redistribute past Company Contributions and ESOP Account balances among any of
the Investment Funds, in accordance with the rules of Section 8.3(A), and
subject to the restrictions described in Section 8.3(C).
(E) Restriction on Electronic Transfers to 20 Per Calendar Year. In addition to
the above restrictions, a Member or Deferred Member shall be limited to 20
electronic transfers of amounts between Investment Funds per calendar year. For
this purpose, (i) a transfer shall occur on a day as of which any amounts are
moved between Investment Funds, regardless of the number of Investment Funds
affected by transfers between Investment Funds on that day, and (ii) an
electronic transfer includes any transfer initiated online, through an
interactive voice recognition system or by telephone to a Plan representative.
Once the 20 electronic transfer limit has been reached, the Member or Deferred
Member shall initiate any subsequent transfers by mail or overnight courier
service to The Hartford HR Service Center, using a transfer request form
obtained from The Hartford HR Service Center. Notwithstanding the restriction in
this Section 8.3(E), a Member or Deferred Member may elect, after having
effected 20 electronic transfers during the applicable time period, to initiate
a transfer of amounts from The Hartford Stock Fund to the Stable Value Fund by
means of a telephone call to a Plan representative at The Hartford HR Service
Center.
(F) “Round Trip” Transaction limit. To prevent excessive trading, a Member or
Deferred Member will be restricted on “round trip transactions” between any
Hartford HLS mutual funds. A roundtrip transaction occurs when a Member
exchanges in and then out of an investment fund option within 30 days. Exchanges
do not include systematic contributions or withdrawals (i.e., regular
contributions, loan payments, hardship withdrawals), only exchanges greater than
$1,000 that the Member initiates.
Members are limited to one roundtrip transaction per HLS fund within any rolling
90-day period, subject to an overall limit of four roundtrip transactions across
all HLS funds over a rolling 12-month period. If a Member has two or more
roundtrip transactions in a single fund within a rolling 90- day period, he or
she will be blocked from making additional purchases of the fund for 85 days. If
a Member has four or more roundtrip transactions across all funds during any
rolling 12-month period, he or she will be limited to one exchange day per
calendar quarter for a one-year period.
(G) Rebalancing of Investment Funds. The Plan Administrator may provide Members
with the option of rebalancing their investment allocation between Investment
Funds, either periodically or at the Member’s election. Such rebalancing is
subject to the restrictions described in Sections 8.3(C) and (E).

 

- 39 -



--------------------------------------------------------------------------------



 



(H) Default Investment Funds. The applicable Default Vanguard Target Retirement
Fund is as follows, depending upon the Member’s or Deferred Member’s date of
birth:
For contributions made prior to December 1, 2009:

      Member’s or Deferred     Member’s Date of Birth   Default Target
Retirement Fund
 
   
Prior to 1940
  Vanguard Target Retirement Income Fund
 
   
1940 through 1944
  Vanguard Target Retirement 2005 Fund
 
   
1945 through 1954
  Vanguard Target Retirement 2015 Fund
 
   
1955 through 1964
  Vanguard Target Retirement 2025 Fund
 
   
1965 through 1974
  Vanguard Target Retirement 2035 Fund
 
   
1975 or later
  Vanguard Target Retirement 2045 Fund

For contributions made on and after December 1, 2009:

      Member’s or Deferred     Member’s Date of Birth   Default Target
Retirement Fund
 
   
Prior to 1937
  Vanguard Target Retirement Income Fund
 
   
1937 through 1942
  Vanguard Target Retirement 2005 Fund
 
   
1943 through 1947
  Vanguard Target Retirement 2010 Fund
 
   
1948 through 1952
  Vanguard Target Retirement 2015 Fund
 
   
1953 through 1957
  Vanguard Target Retirement 2020 Fund
 
   
1958 through 1962
  Vanguard Target Retirement 2025 Fund
 
   
1963 through 1967
  Vanguard Target Retirement 2030 Fund
 
   
1968 through 1972
  Vanguard Target Retirement 2035 Fund
 
   
1973 through 1977
  Vanguard Target Retirement 2040 Fund
 
   
1978 through 1982
  Vanguard Target Retirement 2045 Fund
 
   
1983 or Later
  Vanguard Target Retirement 2050 Fund

 

- 40 -



--------------------------------------------------------------------------------



 



(I) Limitation on Contributions and Transfers to The Hartford Stock Fund.
Effective September 1, 2006, no more than 10% of a Member or Deferred Member’s
own Savings (including any related loan repayments), no more than 10% of Company
Contributions made on behalf of a Member or Deferred Member (including any
related loan repayments) and no more than 10% of any Rollover (including any
related loan repayments), may be invested in The Hartford Stock Fund. Should a
Member or Deferred Member as of September 1, 2006 have more than 10% of any of
such Member or Deferred Member’s own Savings, Company Contributions and
Rollovers (including in each case any related loan repayments) directed to be
invested in The Hartford Stock Fund, any amount so directed above the 10% limit
shall instead be invested in the applicable Default Vanguard Target Retirement
Fund set forth in Section 8.3(H).
In addition, effective September 1, 2006, (i) if more than 10% of a Member or
Deferred Member’s total Accounts (excluding any loan balance) is invested in The
Hartford Stock Fund, the Member shall not be able to transfer any additional
amounts to such Fund, and (ii) no more than 10% of any amount transferred
between Investment Funds can be transferred to The Hartford Stock Fund.
8.4 Trustee Purchase of The Hartford Stock. The trustee shall purchase The
Hartford Stock
from any source. Such Stock purchased from The Hartford shall be purchased at
fair market value. Such Stock purchased from The Hartford may be treasury shares
or newly issued shares or authorized but unissued shares; provided however, that
in no event shall a commission be charged with respect to such a purchase.
8.5 Member Voting of The Hartford Stock. Each Member, Deferred Member and
Beneficiary is for the purposes of this Section hereby designated a named
fiduciary within the meaning of Section 402(a)(2) of ERISA with respect to any
shares of The Hartford Stock allocated to their respective Accounts, and may
direct the Trustee as to the manner in which such Stock is to be voted. Before
each annual or special meeting of shareholders of The Hartford, there shall be
sent to each such person a copy of the proxy solicitation material for such
meeting, together with a form requesting instructions to the Trustee on how to
vote such Stock. Upon receipt of such instructions, the Trustee shall vote such
Stock as instructed. In lieu of voting fractional shares of such Stock as so
instructed, the Trustee may vote the combined fractional shares of such Stock to
the extent possible to reflect the directions of the Members, Deferred Members
and Beneficiaries with allocated fractional shares of each class of such Stock.
The Trustee shall vote shares of such Stock allocated to Accounts under the
Plan, for which no valid voting instructions were received, in the same manner
and in the same proportion that the shares of The Hartford Stock with respect to
which the Trustee received valid voting instructions are voted. Instructions to
the Trustee shall be in such form and pursuant to such regulations as the Plan
Administrator may prescribe. Any instructions received by the Trustee regarding
the voting of The Hartford Stock shall be confidential and shall not be divulged
by the Trustee to the Company, or to any director, officer, employee or agent of
the Company, it being the intent of this Section to ensure that the Company (and
its directors, officers, employees and agents) cannot determine the voting
instructions given by any person.

 

- 41 -



--------------------------------------------------------------------------------



 



8.6 Procedures in the Event of a Tender Offer for The Hartford. The provisions
of this Section shall apply in the event any person, either alone or in
conjunction with others, makes a tender offer, makes an exchange offer, or
otherwise offers to purchase or solicits an offer to sell to such person one
percent or more of the outstanding shares of a class of The Hartford Stock held
by a Trustee hereunder (herein jointly and severally referred to as a Tender
Offer). As to any Tender Offer, each Member and Deferred Member (or Beneficiary
in the event of the death of the Member or Deferred Member) shall have the right
to determine confidentially whether shares held subject to the Plan will be
tendered.
(A) Instructions to Trustee. In the event a Tender Offer is commenced, the Plan
Administrator, promptly after receiving notice of such commencement, shall
transfer certain of its record keeping functions to an independent record
keeper. The functions so transferred shall be those necessary to preserve the
confidentiality of any directions given by the Members and Deferred Members (or
Beneficiary in the event of the death of the Member or Deferred Member) in
connection with the Tender Offer. A trustee may not take any action in response
to a Tender Offer except as otherwise provided in this Section. Each Member is,
for all purposes of this Section, hereby designated a named fiduciary within the
meaning of Section 402(a)(2) of ERISA, with respect to the shares of The
Hartford Stock allocated to his or her Accounts. Each Member and Deferred Member
(or Beneficiary in the event of the death of the Member or Deferred Member) may
direct the Trustee to sell, offer to sell, exchange or otherwise dispose of The
Hartford Stock allocated to any such individual’s Accounts in accordance with
the provisions, conditions and terms of such tender offer and the provisions of
this Section, provided, however, that such directions shall be confidential and
shall not be divulged by the Trustee or independent record keeper to the Company
or to any director, officer, employee or agent of the Company, it being the
intent to ensure that the Company (and its directors, officers, employees and
agents) cannot determine the direction given by any Member, Deferred Member or
Beneficiary. Such instructions shall be in such form and shall be filed in such
manner and at such time as the Trustee may prescribe.
(B) Trustee Action on Member Instructions. The Trustee shall sell, offer to
sell, exchange or otherwise dispose of The Hartford Stock allocated to the
Member’s, Deferred Member’s or Beneficiary’s Accounts with respect to which it
has received directions to do so under this Section 8.6. The proceeds of a
disposition directed by a Member, Deferred Member or Beneficiary from his or her
Accounts under this Section 8.6 shall be allocated to such individual’s Accounts
and be governed by the provisions of this Section or other applicable provisions
of the Plan and the trust agreements related hereto.
(C) Trustee Action With Respect to Members Not Issuing Instructions or Issuing
Invalid Instructions. To the extent to which Members, Deferred Members and
Beneficiaries do not issue valid directions to the Trustee to sell, offer to
sell, exchange or otherwise dispose of The Hartford Stock allocated to their
Accounts, such individuals shall be deemed to have directed the Trustee that
such shares remain invested in The Hartford Stock subject to all provisions of
the Plan, including Section 8.6(D).
(D) Investment of Plan Assets after Tender Offer. To the extent possible, the
Trustee shall reinvest the proceeds of a disposition of The Hartford Stock in an
individual’s Accounts in The Hartford Stock as expeditiously as possible in the
exercise of the Trustee’s fiduciary responsibility and shall otherwise be held
by the Trustee subject to the provisions of the trust agreement and the Plan. In
the event that The Hartford Stock is no longer available to be acquired
following a tender offer, the Company may direct the substitution of new
employer securities for such Stock or for the proceeds of any disposition of
such Stock. Pending the substitution of new employer securities or the
termination of the Plan and trust, the Trust Fund shall be invested in such
securities as the Trustee shall determine; provided, however, that, pending such
investment, the Trustee shall invest the cash proceeds in short-term securities
issued by the United States of America or any agency or instrumentality thereof
or any other investments of a short-term nature, including corporate obligations
or participations therein and interim collective or common investment funds.

 

- 42 -



--------------------------------------------------------------------------------



 



ARTICLE NINE
MEMBER LOANS
BEFORE TERMINATION OF EMPLOYMENT
9.1 Request for a Loan; Consequences of Request. At any time before Termination
of Employment, a Member may make a request, in a manner and by the date required
by the Plan Administrator, for a loan of a whole dollar amount from his or her
Accounts. By making such a request, the Member (A) specifies the amount and the
term of the loan, (B) agrees to the annual percentage rate of interest,
(C) agrees to the finance charge, (D) promises to repay the loan, and
(E) authorizes the Company to make regular payroll deductions to repay the loan.
Loans will be permitted only if all of the conditions described in the next
paragraph are satisfied. Permitted loans will be deducted from Member Accounts
as of the Loan Valuation Date, and will be paid in cash as soon as practicable
thereafter. Amounts so deducted will not participate in the investment
experience of the Plan.
9.2 Conditions for Taking a Loan.
(A) Minimum Loan Amount. The loan must be at least $500, but cannot exceed the
lesser of: (a) 50% of the Member’s Vested Share (determined based on the most
recent information available to the Plan Administrator), or (b) $50,000 minus
the Member’s highest outstanding loan balance (if any) during the preceding one
year period.
(B) Order of Sources for Loans. Loans can only be taken from the Accounts listed
in Section 9.3, and they must also be taken according to the order of sources
for loans listed in that Section, such that the full amount must be borrowed
from each source on the list, beginning with the first source on the list,
before any amount may be borrowed from the next source on the list (unless
otherwise stated on the list).
(C) Required Term and Repayment Schedule. The loan must be repaid no less
frequently than on a monthly basis over a period of twelve, twenty-four,
thirty-six, forty-eight or sixty months, except that a Member who requests a
loan to buy his or her own principal residence may repay the loan over a period
of seventy-two through one hundred-eighty months, in twelve month increments.
Extensions of loan terms will not be permitted after a loan is made. If a Member
is serving in the Armed Services of the United States and loan repayments are
suspended pursuant to Section 9.5, the term of the loan will be extended by the
period of military service to the extent consistent with Code Section 414(u).
(D) Maximum Number of Loans. A Member may have no more than two loans
outstanding at any time. Employees who become Members of the Plan on January 1,
2009 as a result of the merger of the Planco Profit Sharing Plan into this Plan
shall be permitted to continue to have three loans outstanding until one of the
three is repaid in full, if they have three outstanding at the time of the plan
merger.
(E) Other Conditions. The Plan Administrator may make such additional conditions
or rules for taking loans as may be determined appropriate in its sole
discretion, which conditions shall be in writing and communicated to Members.
Such written conditions are incorporated herein by reference.

 

- 43 -



--------------------------------------------------------------------------------



 



9.3 Order of Sources for Loans.
(A) Before-Tax Rollover Account.
(B) After-Tax Rollover Account
(C) Basic Before-Tax and Supplemental Before-Tax Investment Accounts.
(D) Before-Tax Catch-Up Contributions Account.
(E) Prior Plan Transfers.
(F) Basic After-Tax Investment Account.
(G) Supplemental After-Tax Investment Account
(H) ESOP Account.
(I) Floor Company Contributions in the Company Contribution Account.
(J) Vested Matching Company Contributions in the Company Contribution Account.
(K) Vested Planco Profit Sharing Contributions, if any.
(L) Reinvested Dividends Attributable to The Hartford Stock Fund.
(M) Roth 401(k) Rollover Account.
(N) Basic Roth 401(k) and Supplemental Roth 401(k) Investment Account.
(O) Roth 401(k) Catch-Up Contributions Account.
9.4 Interest Rates for Loans. The Plan Administrator shall establish and
communicate to Members a reasonable rate of interest for loans that it
determines to be commensurate with the interest rates charged by persons in the
business of lending money for loans in similar circumstances, which interest
rate shall remain in effect for the term of the loan. Such rate shall be
determined as follows: On the last business day of February, May, August, and
November of each Plan Year, 1% shall be added to the prime rate provided by
Reuters (the sum of which is the “Applicable Interest Rate”). The Plan
Administrator shall then set the Plan loan interest rate for the next calendar
quarter equal to the Applicable Interest Rate. The rate of interest on a loan to
a Member who is serving in the Armed Services of the United States shall not
exceed such rate as may be prescribed by applicable law.

 

- 44 -



--------------------------------------------------------------------------------



 



9.5 Other Repayment Terms; Prepayment. Loan repayments will be made to the
Accounts from which the loan was taken in reverse order, beginning with the last
source in Section 9.3 from which the loan was taken, and working backwards to
the first source. Repayments will be invested in the Investment Funds in
accordance with the Member’s investment elections at the time of repayment. No
loan repayment will be credited with investment experience under the Plan until
the date designated by the Plan Administrator. The entire outstanding balance of
a loan may be prepaid at any time, with interest through the date of prepayment.
The date of prepayment will be date designated by the Plan Administrator. If a
Member is serving in the Armed Services of the United States, loan repayments
will be suspended during the period of active service. Upon completion of active
military service, loan repayments will resume.
9.6 Loan Default during Employment. Under certain circumstances, including, but
not limited to, the failure of a Member to make repayment of a loan for ninety
(90) days, or the impending bankruptcy of the Member, the Plan Administrator may
declare a Member’s loan to be in default. In the event default is declared, the
outstanding loan balance and any accrued interest may be treated as a withdrawal
before Termination of Employment under Article Ten to the extent that the Member
is eligible to make such a withdrawal.
9.7 Outstanding Loan Balance at Termination of Employment.
(A) Certain Members Eligible to Continue Loan Repayments. Upon Termination of
Employment of a Member who (i) has a Vested Share of $5,000 or more (effective
March 28, 2005, more than $1,000), and (ii) has not elected a distribution of
his or her Accounts from the Plan, such Member may elect to continue to make
loan repayments on his or her outstanding loan balance in the manner approved by
the Plan Administrator. If such a Member fails to make a valid election to
continue loan repayments, or elects a distribution of his or her Accounts from
the Plan, then the provisions of the next succeeding paragraph shall apply.
(B) Other Members. Upon Termination of Employment of a Member who does not
satisfy the requirements of the immediately preceding paragraph, the outstanding
loan balance of such a Member shall become due and payable and shall either be
canceled or, if the Member so elects, prepaid in full to his or her Accounts
with interest to the date of prepayment. Any prepayment must be made by the
Valuation Date following Termination of Employment or, if earlier, the Valuation
Date that applies to the Member’s distribution or deferral election.
9.9 Death after Request for Loan. If a Member requests a loan and dies after the
issuance of any check for any part of such loan, but before negotiation of such
check, then any unpaid part of the loan as represented by the non-negotiated
check will be paid to the Member’s estate. If a Member requests a loan and dies
before the issuance of any check for any part of such loan, then the request for
the loan shall be null and void with respect to the part of the loan represented
by the check that was not issued. For purposes of this Section, a check will be
considered issued on the earlier of (i) the date of issuance shown on the check,
or (ii) the Loan Valuation Date.

 

- 45 -



--------------------------------------------------------------------------------



 



ARTICLE TEN
MEMBER WITHDRAWALS
BEFORE TERMINATION OF EMPLOYMENT
10.1 Non-Hardship Withdrawals.
(A) Request for a Non-Hardship Withdrawal. At any time before Termination of
Employment, a Member may make a request, in a manner and by the date required by
the Plan Administrator, for a non-hardship withdrawal of a dollar or percentage
amount from his or her Accounts. Non-hardship withdrawals will be permitted to
the extent that the conditions of Section 10.1(B) are satisfied. Permitted
non-hardship withdrawals will be deducted from a Member’s Accounts as of the
Withdrawal Valuation Date, and will be distributed as soon as practicable
thereafter. Amounts so deducted will not participate in the investment
experience of the Plan. A Member who takes a non-hardship withdrawal shall not
be required to cease contributing Basic and Supplemental Savings under the Plan.
(B) Conditions for Non-Hardship Withdrawals.
(i) Minimum Amount for Withdrawal. The amount for withdrawal must be at least
$500.
(ii) Proration of Withdrawal Among Accounts. Withdrawals by Members with
Accounts in more than one Investment Fund must be prorated among such Accounts
based on their respective values.
(iii) Order of Sources for Withdrawals. Withdrawals can only be taken with
respect to all or a portion of the Accounts listed in Section 10.1(C), and they
must also be taken according to the order of sources for withdrawals listed in
Section 10.1(C), such that the full amount must be withdrawn from each source on
the list, beginning with the first source on the list, before any amount may be
withdrawn from the next source on the list (unless otherwise stated on the
list).
(iv) Other Conditions. The Plan Administrator may make such additional
conditions or rules for making non-hardship withdrawals as may be determined
appropriate in its sole discretion, which conditions shall be in writing and
communicated to Members. Such written conditions are incorporated herein by
reference.
(C) Order of Sources for Non-Hardship Withdrawals.
(i) Supplemental After-Tax Investment Account
(ii) Rollover Account
(iii) ESOP Account.

 

- 46 -



--------------------------------------------------------------------------------



 



(iv) Amounts attributable to Floor Company Contributions in the Company
Contribution Account that were made with respect to payroll periods prior to
January 1, 2004, except that a Member who has completed less than 60 months of
Service may only withdraw such Floor Company Contributions that were made more
than 24 months before the proposed withdrawal date (and after withdrawing the
available amounts, such a Member may withdraw amounts from the source described
in the next paragraph). Amounts attributable to Floor Company Contributions made
with respect to payroll periods commencing on or after January 1, 2004 cannot be
withdrawn pursuant to this provision.
(v) Basic After-Tax Investment Account.
(vi) Vested Matching Company Contributions in the Company Contribution Account,
except that a Member who has completed less than 60 months of Service may only
withdraw the Vested Matching Company Contributions that were made more than 24
months before the proposed withdrawal date.
(vii) Vested Planco Profit Sharing Contribution Account.
(viii) Reinvested Dividends Attributable to The Hartford Stock Fund.
(ix) Prior Plan Transfers.
(D) Non-Hardship Withdrawal of Before-Tax and Roth 401(k) Savings at Age 59 1/2.
A Member who has reached age 59 1/2 may, without regard to financial hardship,
withdraw all or a portion of his or her Basic Before-Tax Investment Account,
Supplemental Before-Tax Investment Account, Before-Tax Catch-Up Contributions
Account, Basic Roth 401(k) Investment Account, Supplemental Roth 401(k)
Investment Account, Roth 401(k) Catch-Up Contributions Account and amounts
attributable to Floor Company Contributions in his or her Company Contribution
Account (regardless of whether those Floor Company Contributions are
attributable to payroll periods commencing on or after January 1, 2004).
10.2 Hardship Withdrawals
(A) Ability to make Hardship Withdrawals. A Member who has not reached age 59
1/2 and who satisfies all of the requirements of this Section 10.2 may make a
hardship withdrawal of all or a portion of his or her Supplemental Before-Tax
Investment Account, Basic Before-Tax Investment Account, Before-Tax Catch-Up
Contributions Account, Supplemental Roth 401(k) Investment Account, Basic Roth
401(k) Investment Account, Roth 401(k) Catch-Up Account and the amount of his or
her Company Contribution Account attributable to Prior Plan Transfers, other
than the portion of each such Account that represents earnings credited to the
Account after December 31, 1988. A Member who has reached age 59 1/2 may
withdraw all or a portion of the foregoing Accounts without regard to financial
hardship.

 

- 47 -



--------------------------------------------------------------------------------



 



(B) Bona Fide Financial Hardship and Immediate and Heavy Financial Need
Required. A hardship withdrawal will not be permitted unless the Member
establishes to the satisfaction of the Hardship Committee that a bona fide
financial hardship exists. For this purpose, a bona fide financial hardship
means an immediate and heavy need to draw on financial resources not reasonably
available from other sources of the Member. Bona fide financial hardships shall
include (i) cash down payments and/or closing costs associated with the purchase
of a Member’s principal residence, (ii) medical expenses for a Member, spouse or
dependents, (iii) expenses necessary for such persons to obtain medical care
that are not paid or reimbursed by insurance, (iv) room and board expenses,
tuition expenses and related educational fees for post-secondary education for
such persons for the next academic year, (v) payments to prevent the eviction of
a Member from his or her principal residence or the foreclosure of a mortgage on
such residence, (vi) burial or funeral expenses for a Member’s parent, spouse,
child or dependent, and (vii) expenses to repair damage to a Member’s principal
residence, which would qualify for a casualty deduction under IRS rules without
regard to the amount of the loss as a percentage of the Member’s income
(collectively, “Safe Harbor Hardships”). Bona fide financial hardship shall also
include any other reasons deemed appropriate by the Hardship Committee
(“Non-Safe Harbor Hardships”). In order to receive a withdrawal for a Non-Safe
Harbor Hardship, a Member must demonstrate lack of other reasonably available
financial resources by disclosing details of his or her personal and family
finances. In order to receive a withdrawal for a Safe Harbor Hardship, a Member
must agree to suspend all Before-Tax Savings, Roth 401(k) Savings, After-Tax
Savings, Before-Tax Catch-Up Savings and Roth 401(k) Catch-Up Savings for a six
month period as described in Article Four. The Hardship Committee shall make
determinations of financial hardship in a uniform and nondiscriminatory manner,
with reference to all the relevant facts and circumstances and in accordance
with applicable tax law under Code Section 401(k).
(C) Withdrawal Limited to Financial Need (Plus Taxes). The amount of a hardship
withdrawal cannot exceed the amount of the immediate and heavy financial need
demonstrated by the Member (plus applicable taxes on the withdrawal). For this
purpose, loans and amounts withdrawn from other Accounts will be considered.
(D) All Available Loans and Distributions must be Taken First. A hardship
withdrawal will not be permitted unless the Member has obtained (i) all
distributions (other than hardship distributions) available under all other
retirement plans (including this Plan) maintained by the Company, including,
effective November 29, 2001, distribution of all cash dividends currently
available to the Member under Section 7.6 of this Plan and (ii) all non-taxable
loans available under all retirement plans maintained by the Company, including
this Plan, provided that making the payments on such loans does not result in a
financial hardship for the Member.

 

- 48 -



--------------------------------------------------------------------------------



 



10.3 Penalty for Making Withdrawals from Certain Accounts. Matching Company
Contributions under Article 5 will be suspended for three months after the
applicable Withdrawal Valuation Date for any Member who has not reached age
591/2 and who makes a non-hardship or hardship withdrawal of any amount from his
or her Basic After-Tax Investment Account, or any amount of Vested Matching
Company Contributions from his or her Company Contribution Account.
10.4 Form of Payment. Withdrawal payments from The Hartford Stock Fund shall be
made in the form of The Hartford Stock, except that: (A) fractional shares will
be paid in cash, (B) a recipient may request that such amounts be paid in cash,
and (C) hardship withdrawals will be paid in cash. Withdrawal payments from any
Investment Fund other than The Hartford Stock Fund shall be paid in cash in a
single sum.
10.5 Death after Request for Withdrawal. If a Member dies after requesting a
withdrawal, payment of the withdrawn amounts will be made (or will not be made)
in accordance with the rules in Article Nine for death after a loan request.
10.6 Direct Rollover of Withdrawals. Hardship Withdrawals do not qualify as
“eligible rollover distributions” under Article Eleven.

 

- 49 -



--------------------------------------------------------------------------------



 



ARTICLE ELEVEN
DISTRIBUTIONS FROM ACCOUNTS
11.1 Types of Distributions.
(A) Distribution or Deferral for Members Under Age 70 1/2. Upon Termination of
Employment, a Member may request a distribution of the value of his or her
Vested Share. If a Member does not make such a request, and the value of such
Vested Share is less than $5,000 (effective March 28, 2005, is $1,000 or less),
such value will be paid to the Member in a single lump sum payment as soon as
practicable. If a Member does not make such a request, and the value of the
Member’s Vested share is $5,000 or more (effective March 28, 2005, is greater
than $1,000), the Member shall be deemed to request a deferral of the
distribution of such Vested Share until such time that the Member reaches age 70
1/2. Such a Member automatically shall become a Deferred Member, and may request
a distribution of all or part of the Vested Share at any time before reaching
age 70 1/2 (subject to a minimum distribution amount of $500 for any partial
distribution) in accordance with the Plan.
(B) Distributions to Certain Members who Have Reached Age 70 1/2. Effective
January 1, 1998 or such later date as determined by the Plan Administrator,
except as provided below, a Member who reaches age 70 1/2 on or after January 1,
1997 is not required to commence distribution of his or her Vested Share until
Termination of his or her Employment. However, such a Member may request a
distribution of all or part of such Vested Share at any time after reaching age
70 1/2 (subject to a minimum distribution amount of $500 for any partial
distribution). A Member who reaches age 70 1/2 on or after January 1, 1988 but
before January 1, 1997 must have commenced distribution of his or her Vested
Share by no later than the April 1 following the year in which he or she attains
age 70 1/2. A Deferred Member or a Member who is a “5 percent owner” as defined
in Code Section 414(q)(1) and (3) must commence distribution of his or her
Vested Share by no later than the April 1 following the year in which he or she
reaches age 70 1/2. The Vested Share of such Member shall be paid under the
payment method described in Section 11.6(A) below assuming the maximum allowable
number of payments based upon the Member’s age, if permissible under the terms
of that payment method. If payment under the terms of that payment method is not
permissible, the Vested Share of the Member shall be paid in an immediate lump
sum. Alternatively, the Member may elect that his or her Vested Share be paid
under the payment method described in Section 11.6(B) below, if permissible
under the terms of that payment method, or in an immediate lump sum. Payment of
the Vested Share of a Member who has reached age 70 1/2 pursuant to this Section
shall be made no less frequently than annually, and once such payment has
commenced, the Member may not elect an alternate method for payment of such
Vested Share while the Member is still an Eligible Employee.

 

- 50 -



--------------------------------------------------------------------------------



 



Notwithstanding Section 11.1(B) and (C) of the Plan, a Member or Beneficiary who
would have been required to receive required minimum distributions for 2009 but
for the enactment of section 401(a)(9)(H) of the Code (“2009 RMDs”), and who
would have satisfied that requirement by receiving distributions that are equal
to the 2009 RMDs, will not receive those distributions for 2009 unless the
Member or Beneficiary chooses to receive such distributions. Members and
Beneficiaries described in the preceding sentence will be given the opportunity
to elect to receive the distributions described in the preceding sentence. A
Member who would have satisfied the requirement by receiving one or more
payments in a series of substantially equal distributions (that include the 2009
RMDs) made at least annually and expected to last for the life (or life
expectancy) of the Member, the joint lives (or joint life expectancy) of the
Member and the Member’s designated beneficiary, or for a period of at least
10 years (“Extended 2009 RMDs”) will continue to receive those distributions for
2009. In addition, notwithstanding Section 11.8 of the Plan, and solely for
purposes of applying the direct rollover provisions of the Plan, 2009 RMDs may
be considered as eligible rollover distributions in 2009 to the extent they
otherwise meet the requirements of Section 11.8(B).
(C) Distribution to Beneficiary in the Event of Death. Upon the death of a
Member or Deferred Member, the value of such person’s Vested Share shall be
distributed in a lump sum to his or her Beneficiary. However, if the value of
the Vested Share is $5,000 or more (effective January 1, 2006, is greater than
$1,000): ( i ) if the Beneficiary is a spouse, such spouse may elect to defer
receipt of the Vested Share until the year in which the Member or Deferred
Member would have reached age 70 1/2, or (ii) if the Beneficiary is a Non-Spouse
Beneficiary, such Beneficiary may elect to defer receipt of the Vested Share for
up to five years from the date of death of the Member or Deferred Member or may
elect to receive a periodic distribution under Section 11.7(B), subject to such
minimum distribution rules as may be required by law or determined appropriate
by the Plan Administrator. If the value of the Vested Share to be distributed is
$5,000 or more (effective January 1, 2006, is greater than $1,000) and the
Beneficiary does not file application for distribution of such Vested Share nor
elect to defer receipt of such Vested Share, (i) if the Beneficiary is a spouse,
then such Beneficiary shall be deemed to have elected to defer receipt of such
Vested Share until the Member or Deferred Member would have reached age 70 1/2,
or (ii) if the Beneficiary is a Non-Spouse Beneficiary, then such Beneficiary
shall be deemed to have elected to defer receipt of such Vested Share until the
end of the calendar year following the calendar year in which the death of the
Member or Deferred Member occurred. However, any Beneficiary described in the
preceding sentence may file application for distribution of all or part of such
Vested Share at any time prior to the date when such distribution is required to
be made, subject to a minimum distribution amount of $500 for partial
distributions to spouses, and subject to such minimum distribution rules as may
be required by law or determined appropriate by the Plan Administrator for
partial distributions to Non-Spouse Beneficiaries.
(D) ESOP Distributions. Notwithstanding the provisions of (A), (B), or (C),
above, and Section 11.5, effective November 29, 2001, a Member or Deferred
Member may elect to commence distribution of the value of his or her Vested
Share invested in The Hartford Stock Fund not later than one year after the end
of the Plan Year—
(i) in which the Member separates from service by reason of (a) Retirement in
the case of a Member with an original hire date with the Company before
January 1, 2002, (b) separation of service on or after reaching age 65 in the
case of a Member with an original hire date with the Company on or after
January 1, 2002, (c) Disability, or (d) death; or

 

- 51 -



--------------------------------------------------------------------------------



 



(ii) which is the fifth Plan Year following the Plan Year in which the Member
otherwise separates from service, unless the Member is reemployed by the Company
or any subsidiary, affiliate or predecessor of the Company before such year.
Unless the Member or Deferred Member or Beneficiary otherwise elects,
distribution of the value of a Member’s Vested Share invested in The Hartford
Fund will be made in substantially equal periodic payments of a period not
longer than the greater of—
(x) five years; or
(y) if the fair market value of the Vested Share invested in The Hartford Stock
Fund exceeds $885,000 (in 2006) as of the date distribution is required to begin
under this Article Eleven, five years plus an additional one year (up to an
additional five years) for each $175,000 increment or fraction thereof by which
such value exceeds $885,000. The dollar amounts prescribed in this paragraph
shall be adjusted for cost of living increases as prescribed by the Secretary of
the Treasury.
11.2 Manner of Requesting Distribution. All requests for any distributions
permitted by this Article Eleven shall be made in a manner and by the date
required by the Plan Administrator. No distribution will be made unless the
procedures prescribed by the Plan Administrator are properly followed.
11.3 Valuation of Distribution. Distributions will be valued as of the date that
the Plan Administrator (or designee) receives a properly completed distribution
request, which date shall be treated as the Valuation Date that applies to the
distribution.
11.4 Time of Distribution. All distributions will be paid to the appropriate
payee as soon as practicable following the applicable Valuation Date. If part of
a distribution is to be made in the form of stock, the stock will be distributed
after the cash part of the distribution. Unless a Member so elects, payment of a
Member’s Vested Share shall commence no later than 60 days after the close of
the Plan Year in which the latest of the following occurs:
(1) The Member attains age 65,
(2) Occurs the 10th anniversary of the date on which the Member commenced
participation in the Plan, or
(3) The Member terminates Service with the Company and its affiliates.
11.5 Form of Distribution. Except as otherwise provided in the Plan,
distributions shall be made in a form determined under the rules of this
Section.
(A) Stock and Cash Distributions. Distributions from The Hartford Stock Fund
shall be made in the form of The Hartford Stock, except that: (i) fractional
shares will be paid in cash, and (ii) a recipient may request that such amounts
be paid in cash. Distributions from any Investment Fund other than The Hartford
Stock Fund shall be paid in cash.
(B) Lump Sum Distributions. Distributions shall be paid in a single lump sum,
unless otherwise permitted by the Plan.

 

- 52 -



--------------------------------------------------------------------------------



 



(C) Periodic Distributions. One of the two forms of periodic distribution
described in Section 11.6 below may be requested by (i) a Member whose
employment terminates after reaching age 55, (ii) a Member whose employment
terminates before reaching age 55 due to Retirement provided the Member has an
original hire date with the Company before January 1, 2002, (iii) a Member whose
employment terminates before reaching age 55 due to Disability, and (iv) a
Deferred Member who has reached age 55. Prior to November 29, 2001, periodic
distributions shall be made in cash. Periodic distributions that commence or are
modified on or after November 29, 2001 shall be made in the form of The Hartford
Stock, or cash, or both, as provided in (A), above.
(D) Prior Plan Transfers. Alternative methods of distribution may apply to that
portion of an Account attributable to a Prior Plan Transfer.
(E) Special Distribution Rules for Certain Amounts Attributable to the Planco
Profit Sharing Plan. Amounts under this Plan attributable to certain defined
benefit plan amounts under the Planco Profit Sharing Plan will be subject the
survivor annuity requirements of Code Section 401(a)(11) and 417. Any
distributions subject to such requirements shall be made in accordance with
Sections 16.5 and 16.6 of the Planco Profit Sharing Plan Basic Plan Document as
it existed on December 31, 2008.
11.6 Distribution of Periodic Payments. A person described in Section 11.5(C)
may request one of the forms of periodic distributions described in this
Section.
(A) Annual Installments over a Selected Period of Years. Annual payments may be
made over a period of years selected by the recipient that does not exceed the
lesser of (i) 30 years, or (ii) the applicable Distribution Period set forth in
Appendix A. The first of such payments shall be made as soon as practicable
after the applicable Valuation Date, and the remaining payments shall be made
annually on each anniversary thereafter. The amount of each payment shall be
determined by multiplying the value of the recipient’s Accounts as of the
applicable Valuation Date by a fraction, the numerator of which shall be one,
and the denominator of which shall be the number of years in the selected
period.
(B) Annual Installments over Expected Life. Annual payments may be made to a
Member over a period of years in an amount determined under Appendix A. The
first of such payments shall be made as soon as practicable after the applicable
Valuation Date, and the remaining payments shall be made annually on each
anniversary thereafter. The amount of each payment shall be determined by
dividing the value of the recipient’s Accounts as of the applicable Valuation
Date by the applicable Distribution Period set forth in Appendix A based upon
the Member’s attained age in the year of the distribution.
(C) Later Distribution of Lump Sum Payment. A person who previously requested or
is otherwise receiving a distribution of periodic payments under this Section
may, at any time thereafter, request a lump sum distribution of the value of any
unpaid installments. In addition, once the value of a Member’s or Deferred
Member’s vested Accounts falls below $1,000, the balance of the vested Accounts
will be distributed to the Member or Deferred Member in a single lump sum
payment in lieu of any further installments.

 

- 53 -



--------------------------------------------------------------------------------



 



(D) Minimum Required Distributions. Effective January 1, 2003, notwithstanding
anything in the Plan to the contrary, all distributions from the Plan shall be
made in accordance with Code Section 401(a)(9) and Final Treasury Regulations
issued thereunder.
11.7 Distribution in the Event of Death.
(A) Death of Member or Deferred Member after Requesting Non-Periodic
Distribution. If a Member or Deferred Member requests a non-periodic
distribution and dies after the applicable Valuation Date or the issuance of any
check or shares of The Hartford Stock for any part of such distribution, but
before negotiating any check comprising all or a portion such distribution, the
cash portion of the distribution shall be paid to his or her estate. If such a
person dies before the Valuation Date or issuance of a check or shares of The
Hartford Stock, then the distribution shall be paid to his or her Beneficiary.
For purposes of this paragraph, a check or share of stock will be considered
issued on the earlier of (i) the date of issuance shown on the check or stock
certificate, or (ii) the Valuation Date.
(B) Death of Member or Deferred Member after Requesting Periodic Distribution.
If a Member or Deferred Member requests a periodic distribution permitted by
Section 11.6, but dies before all of the installments comprising such
distribution are paid, then if the Beneficiary of such Member or Deferred Member
is not a spouse, and if an installment is paid with a Valuation Date that
occurred before his or her death and before the negotiation of the check
comprising all or a portion of such installment, then such cash portion of the
installment shall be paid to his or her estate, and the remaining value of the
Accounts in question shall be paid to his or her Beneficiary in a single lump
sum payment, unless such Beneficiary elects to have payments made over a period
not to exceed the Beneficiary’s life expectancy. In the latter case, the first
of such payments shall commence no later than the end of the year following the
year of the Member’s death, and the remaining payments shall be made annually
thereafter. The amount of each payment shall be determined by multiplying the
value of the Accounts as of the applicable Valuation Date by a fraction, the
numerator of which shall be one, and the denominator of which shall be the
number of years remaining in the period. If the sole Beneficiary of the Member
or Deferred Member is a spouse, then such spouse Beneficiary may elect to have
payments made over a period not to exceed the spouse’s life expectancy
recalculated annually. In such case, the first of such payments shall commence
no later than the end of the year following the year of the Member’s death, or
if the Member had not yet attained age 70 1/2, the year in which the Member
would have attained age 701/2, if later. Alternatively, the spouse may request a
lump sum distribution of the value of the Accounts as permitted by the Plan (and
no deferral of receipt of such value will be permitted).
(C) Death of Spouse Beneficiary. If a spouse Beneficiary with Accounts in the
Plan dies, payment of the remaining value of such Accounts shall be made to the
Beneficiary of such spouse, if any, or if none, to the estate of such spouse, in
each case such payment to be made in the form of a single lump sum payment.

 

- 54 -



--------------------------------------------------------------------------------



 



(D) Proof of Death and Rights of Beneficiaries; Disputes. The Pension
Administration Committee and/or the Plan Administrator may require and rely on
such proof of death and such evidence of the right of any Beneficiary or other
person to receive the undistributed value of the Accounts of a deceased Member,
Deferred Member or Beneficiary as determined appropriate, and the determination
of the rights of Beneficiaries or other persons to receive payment shall be
conclusive. Payment to any Beneficiary shall be final and shall fully satisfy
and discharge the obligation of the Plan with respect to any and all Accounts of
a deceased Member or Deferred Member. In the event of a dispute regarding an
Account, the Pension Administration Committee may make a final determination, or
initiate or participate in any action or proceeding as may be necessary or
appropriate to determine any Beneficiary under the Plan. During the pendency of
any action or proceeding, the Pension Administration Committee may deposit an
amount equal to the disputed payment with a court and such deposit shall relieve
the Plan of all of its obligation with respect to any such disputed Accounts.
Alternatively such Committee, at its discretion, may direct any disputed
Accounts be invested in the Investment Fund involving the least risk of loss of
assets (as determined in the sole discretion of such Committee) pending
resolution of the dispute regarding such Accounts.
11.8 Direct Rollover of Certain Distributions.
(A) Effective Date. This Section 11.8 shall apply to distributions made on or
after December 31, 2001.
(B) Definitions. For purposes of this Section, the following definitions shall
apply:
(i) “Distributee” includes a Member or Deferred Member, his or her spouse
Beneficiary, and any spouse or former spouse who is an alternate payee under a
QDRO pursuant to Article Twelve. On and after May 1, 2007, Distributee will
include Beneficiaries to the extent provided by the Code.
(ii) “Eligible Rollover Distribution” is a distribution of any part of a
person’s Vested Share, except: (a) any distribution that is one of a series of
substantially equal periodic payments made for the life or life expectancy of
the Distributee, or for a specified period of ten years or more, (b) any
distribution required under Code Section 401(a)(9), (c) any hardship withdrawal
under Section 10.2 of the Plan, (d) any portion of a distribution not includable
in gross income, and (e) any other distribution that does not qualify as an
eligible rollover distribution under the Code. A portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax contributions or Roth 401(k) contributions which are not
includible in gross income. However, such portion may be transferred only to an
individual retirement account or annuity described in Code Section 408(a),
408(b) or 408A or to a qualified defined contribution plan described in Code
Section 401(a) or 403(a) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

- 55 -



--------------------------------------------------------------------------------



 



(iii) “Eligible Retirement Plan” means, to the extent permitted by the Code,
(a) an individual retirement account described in Code Section 408(a), (b) an
individual retirement annuity described in Code Section 408(b), (c) an annuity
plan described in Code Section 403(a), (d) a qualified plan described in Code
Section 401(a) that accepts the Eligible Rollover Distribution, (e) an annuity
contract described in Code Section 403(b), (f) an eligible plan under Code
Section 457(b) which is maintained by a state, a political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state, and which agrees to separately account for amounts transferred into such
plan from this Plan, or (g) a Roth individual retirement account described in
Section 408A of the Code (subject to certain income restrictions for Direct
Rollovers made before January 1, 2010). The definition of Eligible Retirement
Plan shall also apply in the case of a distribution to a surviving spouse, or to
a spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).
(iv) “Direct Rollover” means a payment by the Plan directly to the Eligible
Retirement Plan specified by the distributee in cash and/or shares.
(C) Ability to Request a Direct Rollover. If the Plan Administrator determines
that a withdrawal or distribution hereunder qualifies as an Eligible Rollover
Distribution, the Distributee may request a Direct Rollover of all or part of
such withdrawal or distribution to one or two Eligible Retirement Plans that
accept such Direct Rollover.
(D) Direct Rollovers Not Permitted in Certain Circumstances. In the event that
the provisions of this Section 11.8 or any part hereof ceases to be required by
law, than this Section or the part not required automatically shall be of no
further force or effect.
11.9 Elective Transfers From Plan. A distribution or withdrawal from the Plan
shall be eligible for an elective transfer to a qualified transferee employee
plan, and as such will generally be treated as a distribution of a Member’s
accrued benefit under the Plan (but shall not be treated as a distribution for
purposes of the minimum distribution requirements of Code Section 401(a)(9)),
only if all of the following requirements are satisfied: (A) the transfer must
be payable proximate to, and solely on account of, a disposition of assets or a
subsidiary described in Code Sections 401(k)(10), (B) the transfer must satisfy
the requirements of Code Section 414(l), (C) the transfer must be conditioned
upon a voluntary, fully informed election by the Member to make the transfer,
and in making such election, the Member must have the option of retaining his or
her Account benefits (including all optional forms of benefit) under this Plan,
(D) if Code Sections 401(a)(11) and 417 otherwise apply to the Account, the
spousal consent requirements of those Section must be met with respect to the
transfer, (E) the notice requirement described in Code Section 417, if
applicable, must be met with respect to the Member and spousal transfer
election, (E) the Accounts to be transferred must be eligible for immediate
distribution or withdrawal under the Plan, (F) the amount of the benefit
transferred must be equal to the transferor’s entire nonforfeitable Account
balance under the Plan, and (G) the Member must be fully vested in the
transferred benefit under the transferee plan.

 

- 56 -



--------------------------------------------------------------------------------



 



11.10 Procedure where Person is Unable to be Located. If the Plan Administrator
is unable to locate any person who is or may become entitled to a benefit under
the Plan because the identity or whereabouts of the person cannot be
ascertained, the Plan Administrator shall give written notice addressed to such
person at his or her last known address as shown on the records of the Company,
unless the amount of such benefit is $500.00 or less. This amount shall
automatically be forfeited, without notice, if determined appropriate by the
Plan Administrator, and such forfeiture shall be applied to reduce future
Company Contributions, subject to reinstatement, if a proper application for
such amount is subsequently made. Any reinstatement shall be made with interest,
which for purposes of this Section means, for any particular year, interest at
the January first Federal mid-term interest rate published by the Internal
Revenue Service for that year, such January first rate to apply on a prorated
basis to all months in such year, and such interest to be compounded annually.
If the amount of such benefit is greater than $500.00, the amount of such
benefit for such person shall continue to be maintained in the Plan until the
earlier of: (A) the date such person makes application therefor, (B) the third
anniversary of the date the Plan Administrator first gave notice to such person
as provided in this Section, or (C) the day before such benefit would otherwise
escheat under any applicable law. If the Plan Administrator, by making
reasonably diligent effort, cannot locate such person within the time described
in the preceding sentence, the amount of such person’s benefit under the Plan
shall be forfeited, and such forfeiture shall be applied to reduce future
Company Contributions, subject to reinstatement, upon proper application as
stated in this section.
11.11 Claims Procedure. The Pension Administration Committee shall establish
claims procedures in accordance with applicable law and shall afford a
reasonable opportunity to any person whose claim for benefits has been denied
for a full and fair review of the decision denying such claim.
Any individual having a claim for benefits under the Plan shall be required to
exhaust the administrative remedies available under the Plan prior to filing a
claim for benefits in a court of law. Any such claim must be filed in a court no
later than twelve (12) months following the date on which such individual
commenced receiving benefits from the Plan, or, if earlier, the date the
individual purportedly should have commenced receiving benefits. Such twelve
(12) month period (the “limitation period”) shall be measured without regard for
any period of time during which a claim for such benefits is pending before the
Pension Administration Committee. The limitation period set forth herein is
intended to apply without regard for any state or federal statute of limitations
that might otherwise apply to an individual’s claim for benefits from the Plan
if the Plan were silent on the limitations of claims. Any claim filed after the
limitations period set forth herein has lapsed shall be time-barred.

 

- 57 -



--------------------------------------------------------------------------------



 



ARTICLE TWELVE
QUALIFIED DOMESTIC RELATIONS ORDERS
12.1 Procedures for QDROs. The Pension Administration Committee shall establish
procedures consistent with Code Section 414(p) to determine the qualified status
of any Domestic Relations Order, which shall be referred to herein as a “DRO”
and which means a judgment, decree or order or any modification thereof
(including approval of a property settlement agreement) that (A) relates to the
provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child, or other dependent of a Member, and (B) is made
pursuant to a state domestic relations law (including a community property law).
Such Committee shall also establish procedures to administer any QDRO (as
defined below), and to provide all notices required by Code Section 414(p) to
the Member, and to the Alternate Payee, which shall mean a spouse, former
spouse, child or other dependent of a Member who is recognized by a DRO as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Member. All procedures so established shall be binding
on all Members, Deferred Members and Alternate Payees. The Pension
Administration Committee may charge a fee to the Accounts of a Member, Deferred
Member or Alternate Payee for processing of a DRO.
12.3 Determination of QDRO Status. Within a reasonable period of time after the
receipt of a DRO (or any modification thereof), the Pension Administration
Committee or designee shall determine whether such order qualifies as a
qualified domestic relations order under Code Section 414(p). Any DRO that so
qualifies shall be considered a “QDRO” for purposes of this Article Twelve. A
DRO shall not fail to qualify as a QDRO merely because it provides for payment
to the Alternate Payee before the Member’s Termination of Employment.
12.4 Establishment of Temporary Holding Account. If, during any period in which
the issue of whether a DRO qualifies as a QDRO is being determined, an Alternate
Payee would be entitled to payment if the order were determined to be a QDRO,
the Pension Administration or designee shall cause to be segregated in a
separate account all amounts that would be payable to the Alternate Payee during
such period if the order were determined to be a QDRO. Notwithstanding anything
herein to the contrary, (A) any amounts held in such an account shall not be
eligible for withdrawal or distribution from the Plan, and (B) such amounts
shall not be counted in determining the maximum amount available for a loan
under Article Nine.

 

- 58 -



--------------------------------------------------------------------------------



 



12.5 Payment from Temporary Holding Account in Certain Cases. If, by the
expiration of the 18 month period beginning on the date the first payment would
be required to be made to an Alternate Payee under a DRO, either (i) it is
determined that the DRO does not qualify as a QDRO, or the issue as to whether
the DRO so qualifies has not been resolved, the Pension Administration Committee
or designee shall cause to be paid all amounts which have been segregated
pursuant to Section 12.4, including any earnings having accrued thereon, to the
person who would have been entitled to such amounts if there had been no DRO.
Notwithstanding the foregoing, if the Member or his or her Beneficiaries are not
yet entitled, or have not elected, to receive benefit payments under the Plan,
such segregated amounts, including all earnings having accrued thereon, shall be
restored to the Member’s Accounts and invested in accordance with the investment
election most recently submitted by the Member under Article Eight.
12.6 Payment to Alternate Payee of Order if Determined to be a QDRO. If a QDRO
is determined to exist, (i) the Trustee shall be instructed to apply, on a
prospective basis, the terms and provisions of such QDRO, and (ii) any unpaid
amounts segregated under this Article Twelve shall be paid to the applicable
Alternate Payee in accordance with the QDRO.
12.7 Subsequent Determination or Order to be Applied Prospectively. If, after
the expiration of the 18-month period beginning on the date the first payment
would be required to be made to an Alternate Payee under a DRO, such DRO is
determined to qualify as a QDRO, such QDRO shall be applied prospectively only.

 

- 59 -



--------------------------------------------------------------------------------



 



ARTICLE THIRTEEN
GENERAL MATTERS
RELATING TO COMMITTEES
13.1 Appointment of Committees. The Board of Directors of Hartford Fire has
appointed a Pension Administration Committee, an Investment and Savings Plan
Investment Committee, and a Hardship Committee, each such Committee to be
comprised of the number of members set forth herein. On and after June 1, 2004,
each Committee in its discretion shall appoint additional members to the
respective Committee and accept resignations from existing members, which
appointments and acceptances will be final unless otherwise determined by the
Board of Directors of Hartford Fire. Each Committee shall have a Chairman as
designated by the Board of Directors of Hartford Fire prior to June 1, 2004 (or
as subsequently designated by the Committee) from among its regular members, and
shall also designate a Secretary who may be, but need not be, one of the members
thereof. Any person so appointed may resign at any time by delivering his or her
written resignation to the Secretary of Hartford Fire and the Chairman or
Secretary of his or Committee.
The Pension Administration Committee shall be comprised of not less than five
persons. The Investment and Savings Plan Investment Committee shall be comprised
of not less than four persons, and the Hardship Committee shall be comprised of
not less than three persons. Notwithstanding any vacancies, the Pension
Administration Committee and the Investment and Savings Plan Investment
Committee each may act as long as there are at least three members thereof, and
the Hardship Committee may act as long as there are at least two members
thereof.
13.2 Named Fiduciaries. Each Committee appointed pursuant to the Plan, and the
Stock Plan Fiduciary appointed under Section 8.1, is designated as a named
fiduciary within the meaning of Section 402(a) of ERISA.
13.3 Authority of Committees. Each Committee shall have the authority, powers
and responsibilities set forth in the Plan, and shall also have such authority,
powers and responsibilities as may from time to time be delegated or allocated
to them by resolutions of the Board of Directors, including, but not limited to,
powers reserved to the Board of Directors to the extent specifically delegated
to a particular Committee by the Board of Directors.
13.4 Action by Committees. Action by each Committee may be taken by majority
vote of its members and/or alternate members at a meeting upon such notice, or
upon waiver of notice, and at such time and place as each Committee may
determine from time to time; or action may be taken by written consent of a
majority of the members of the Committee without a meeting with the same effect
for all purposes as if assented to at a meeting.
13.5 Policies and Procedures of Committees. Each Committee shall establish such
policies, procedures, rules and regulations as such Committees may deem
necessary to carry out the provisions of the Plan and transactions of their
business.

 

- 60 -



--------------------------------------------------------------------------------



 



13.6 Appointment of Subcommittees. Each Committee may appoint from among their
members such subcommittees with such powers as may be determined appropriate by
the appointing Committee, and each may authorize one or more of its members or
any agent to execute or deliver any instrument, make any payment, or take any
other action on behalf of the appointing Committee.
13.7 Delegation of Committee Authority. Each Committee may in its sole
discretion delegate to one or more of its members or alternate members, or to an
administrator or manager, or to such other individual or agent as may be
selected by the Committee, all or a portion of its authority, powers and
responsibilities, including the authority to supervise the conduct of the daily
affairs of the Committee, or to take any other action on behalf of the
delegating Committee as may be determined appropriate by the Committee in its
sole discretion (including the execution or delivery of any instrument or the
making of any payment on behalf of the Committee), each of which of the
foregoing shall be carried out in accordance with the provisions of the Plan and
any policies which may from time to time be established by the delegating
Committee.
13.8 Use of Experts by Committees. Each Committee may retain counsel and other
independent advisors, employ agents and provide for such clerical, accounting
and other services as it may require in carrying out its responsibilities under
the Plan. To the extent permitted by law, and to the extent not otherwise paid
by the Company, expenses associated with such services shall be paid from the
assets of the Plan.
13.9 Compensation of Committee Members. No member of any Committee shall receive
any compensation for his or her services as such, and except as required by law,
no bonds or other security shall be required of him or her in such capacity in
any jurisdiction.
13.10 Liability of Committee Members. Each of the members of the Committees
shall use that degree of care, skill, prudence and diligence in carrying out
their duties that a prudent person, acting in a like capacity and familiar with
such matters, would use in the conduct of a similar situation. Committee members
shall not be liable for the breach of fiduciary responsibility of another
fiduciary unless: (A) he or she participates knowingly in, or knowingly
undertakes to conceal, an act or omission of such other fiduciary, knowing such
act or omission is a breach, (B) by his or her failure to discharge his or her
duties solely in the interest of the Members and other persons entitled to
benefits under the Plan, for the exclusive purpose of providing benefits and
defraying reasonable expenses of administering the Plan not met by the Company,
he or she has enabled such other fiduciary to commit a breach, (C) he or she has
knowledge of a breach by such other fiduciary and does not make reasonable
efforts to remedy the breach, or (D) if the Committee of which he or she is a
member improperly allocates responsibilities among its members or to others and
he or she fails to review prudently such allocation.

 

- 61 -



--------------------------------------------------------------------------------



 



ARTICLE FOURTEEN
ADMINISTRATION OF PLAN —
PENSION ADMINISTRATION COMMITTEE
14.1 Composition of Pension Administration Committee. The Pension Administration
Committee shall be comprised of not less than five members. Notwithstanding any
vacancies in memberships, the Pension Administration Committee may act so long
as at least three memberships are filled.
14.2 Authority and Responsibilities of Pension Administration Committee. The
Pension Administration Committee shall be responsible, except with respect to
matters that are the responsibility of the Investment and Savings Plan
Investment Committee or Stock Fund Fiduciary appointed under Section 8.1 or as
otherwise herein expressly provided, for general supervision of the
administration of the Plan. Said Committee shall also have such authority,
powers and responsibilities as are set forth in the Plan or may be delegated by
the Board of Directors as provided in Article Thirteen. Said Committee shall
also have the right to exercise powers reserved to the Board of Directors
hereunder, including the right to amend the Plan, to the extent that, in the
judgment of said Committee, the exercise of such powers does not involve any
material cost to the Company.
14.3 Confidentiality of Information. For purposes of the regulations under
Section 404(c) of ERISA, the Pension Administration Committee shall be
designated the fiduciary responsible for safeguarding the confidentiality of all
information relating to the purchase, sale and holding of employer securities
and the exercise of shareholder rights appurtenant thereto. The Pension
Administration Committee shall safeguard such information pursuant to written
procedures providing for such confidentiality. In addition, for purposes of
avoiding any situation for undue employer influence in the exercise of any
shareholder rights, the Pension Administration Committee shall appoint an
independent fiduciary, who shall not be affiliated with any sponsor of the Plan,
to ensure the maintenance of confidentiality pursuant to the regulations under
Section 404(c) of ERISA.
14.4 Interpretation of the Plan. Except as to matters which are required by law
to be determined or performed by the Board of Directors, or which from time to
time the Board of Directors may reserve to itself or allocate or delegate to
officers of Hartford Fire or to another Committee, the Pension Administration
Committee shall have the full discretionary authority to determine all questions
and to make all factual determinations regarding any and all matters arising in
the administration, interpretation and application of the Plan, including but
not limited to the right to remedy possible ambiguities, inequities,
inconsistencies or omissions, and including but not limited to questions of
interpretation with respect to eligibility to participate, employment status,
amount and timing of benefits payable under the Plan and all other definitions
and questions of interpretation. Such determinations and interpretations shall
be final, conclusive and binding on all parties who have a claim or interest
under the Plan.

 

- 62 -



--------------------------------------------------------------------------------



 



14.5 Delegation of Authority to Plan Administrator. The Pension Administration
Committee may delegate to the Plan Administrator or other administrator the
responsibility of administering and operating the details of the Plan in
accordance with the provisions of the Plan and any policies which may from time
to time be established by the Pension Administration Committee. The Plan
Administrator shall be Hartford Fire’s Vice President, Employee Benefits (or
successor or other person holding a similar position). Except as to matters
which are required by law to be determined or performed by the Board of
Directors, or which from time to time the Board of Directors may reserve to
itself or allocate or delegate to officers of Hartford Fire or to another
Committee, and except as otherwise provided in the Plan or by the Pension
Administration Committee, the Plan Administrator shall have the full
discretionary authority to determine all questions and to make all factual
determinations regarding any and all matters arising in the administration,
interpretation and application of the Plan, including but not limited to the
right to remedy possible ambiguities, inequities, inconsistencies or omissions,
and including but not limited to questions of interpretation with respect to
eligibility to participate, employment status, amount and timing of benefits
payable under the Plan and all other definitions and questions of
interpretation. Such determinations and interpretations shall be final,
conclusive and binding on all parties who have a claim or interest under the
Plan.

 

- 63 -



--------------------------------------------------------------------------------



 



ARTICLE FIFTEEN
MANAGEMENT OF INVESTMENT FUNDS —
INVESTMENT AND SAVINGS PLAN INVESTMENT COMMITTEE
15.1 Composition of Investment and Savings Plan Investment Committee. The
Investment and Savings Plan Investment Committee shall be comprised of not less
than four members. Notwithstanding any vacancies in memberships, the Investment
and Savings Plan Investment Committee may act so long as at least three
memberships are filled.
15.2 Authority and Responsibilities of Investment and Savings Plan Investment
Committee. The Investment and Savings Plan Investment Committee shall be
responsible, except as otherwise herein expressly provided, for directing and
coordinating all activity relating to the investment management of the assets of
the Plan. Said Committee shall also have such authority, powers and
responsibilities as are set forth in the Plan or may be delegated by the Board
of Directors as provided in Article Thirteen, including, but not limited to the
following: (A) Establishment of one or more trusts for the Plan and any funding
agreements for the Plan, (B) Selection and appointment of the Trustee and any
funding agents, (C) Provision, consistent with the provisions of the Plan and
applicable trusts, of direction to the Trustee, which may involve but need not
be limited to direction of investment of all or a part of the Plan assets, and
(D) Appointment and provision for use of investment advisors and investment
managers. In discharging the foregoing responsibilities, the Investment and
Savings Plan Investment Committee shall evaluate and monitor the investment
performance of the Trustee and investment managers, if any. Where a Stock Fund
Fiduciary has been appointed to act in accordance with Section 8.1 of the Plan,
the Investment and Savings Plan Investment Committee shall have no
responsibility or authority to act with respect to the assets of the Plan that
consist of The Hartford Stock held in The Hartford Stock Fund.
15.3 Trust Fund. All of the funds of the Plan shall be held by a Trustee
appointed from time to time by the Investment and Savings Plan Investment
Committee in one or more trusts under a trust instrument or instruments approved
or authorized by said Committee for use in providing the benefits of the Plan;
provided that no part of the corpus or income of the Trust Fund shall be used
for, or diverted to, purposes other than for the exclusive benefit of Members,
Deferred Members and Beneficiaries.
15.4 Reports to Members and Deferred Members. At least annually at a time to be
determined by the Pension Administration Committee, each Member and Deferred
Member shall be furnished a statement setting forth the value of each of his or
her Accounts, together with a statement of the amounts contributed to each such
Account by the Member or Deferred Member and by the Company and the vested
amount of the Company Contribution Account or the earliest time a portion of the
Company Contribution Account will become vested.
15.5 Fiscal Year. The fiscal year of the Plan and the trust shall end on the
30th day of December in 1997, and shall end on the 31st day of December in years
after 1997 or such other date as may be designated by the Investment and Savings
Plan Investment Committee.

 

- 64 -



--------------------------------------------------------------------------------



 



ARTICLE SIXTEEN
HARDSHIP WITHDRAWALS —
HARDSHIP COMMITTEE
16.1 Composition of Hardship Committee. The Hardship Administration Committee
shall be comprised of not less than three members. Notwithstanding any vacancies
in memberships, the Hardship Committee may act so long as at least two
memberships are filled.
16.2 Authority and Responsibilities of Hardship Committee. The Hardship
Committee shall be responsible, except as otherwise herein expressly provided,
for determining whether a bona fide financial hardship exists as a condition for
a Member’s withdrawal from his or her Supplemental Before-Tax Investment
Account, Basic Before-Tax Investment Account, Before-Tax Catch-Up Contributions
Account, Supplemental Roth 401(k) Investment Account, Basic Roth 401(k)
Investment Account, or Roth 401(k) Catch-Up Contributions Account under the
Plan. Said Committee shall also have such authority, powers and responsibilities
as are set forth in the Plan or may be delegated by the Board of Directors as
provided in Article Thirteen.
16.3 Determination of Financial Hardship. In determining whether a bona fide
financial hardship exists in a particular case, the Hardship Committee shall
take into account all pertinent facts and circumstances and shall base its
determination on the meaning of the term hardship under the applicable tax laws,
including cases and Internal Revenue Service guidelines. A determination by the
Hardship Committee as to the existence or absence of a hardship shall be final,
conclusive and binding on all parties.

 

- 65 -



--------------------------------------------------------------------------------



 



ARTICLE SEVENTEEN
GENERAL AND ADMINISTRATIVE PROVISIONS
17.1 No Right to Employment. Nothing herein contained nor any action taken under
the provisions hereof shall be construed as giving any Employee the right to be
retained in the employ of the Company.
17.2 Inalienability of Benefits. Except as specifically provided in the Plan or
as may be required under the terms of a QDRO, or pursuant to the requirements of
Code Section 401(a)(13)(C), or as applicable law may otherwise require, no
benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempts so to do shall be void, nor shall any such benefit be in any manner
liable for or subject to debts, contracts, liabilities, engagements or torts of
the person entitled to such benefit; and in the event that the Pension
Administration Committee shall find that any Member, Deferred Member or
Beneficiary who is or may become entitled to benefits hereunder has become
bankrupt or that any attempt has been made to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any of his or her benefits under
the Plan, except as specifically provided in the Plan or as applicable law may
otherwise require, then such benefit shall cease and terminate, and in that
event the Pension Administration Committee shall hold or apply the same to or
for the benefit of such Member, Deferred Member or Beneficiary who is or may
become entitled to benefits hereunder, his or her spouse, children, parents or
other blood relatives, or any of them.
17.3 Source of Benefit Payments. Benefits under the Plan shall be payable only
out of the Trust Fund, and the Company shall not have any legal obligation,
responsibility or liability to make any direct payment of benefits under the
Plan. Neither the Company nor the Trustee guarantees the Trust Fund against any
loss or depreciation or guarantees the payment of any benefit hereunder. No
person shall have any rights under the Plan with respect to the Trust Fund, or
against the Company, except as specifically provided for herein.
17.4 Plan Expenses. The expenses of administering the Plan, including but not
limited to investment management, Trustee, record keeping and audit fees, fees
for legal services, and expenses of the Plan fiduciaries, shall be paid out of
the assets of the Trust Fund to the extent they are not paid by the Company. In
the event the Company pays any expense of administering the Plan, the Company
shall be entitled to be reimbursed for the payment out of the assets of the
Trust Fund. All expenses paid out of the Trust Fund shall be allocated among
Members pursuant to procedures adopted by the Pension Administration Committee.
17.5 Relief from Liability. The Plan is intended to constitute a Plan as
described in Section 404(c) of ERISA and Title 29 of the Code of Federal
Regulations Section 2550.404c-1. The Plan fiduciaries are relieved of any
liability for any losses that are the direct and necessary result of investment
instructions given by any Member, Deferred Member or Beneficiary.
17.6 Uniform Action by Certain Committees. Action by the Pension Administration
Committee and the Hardship Committees shall be uniform in nature as applied to
all persons similarly situated, and no such action shall be taken which will
discriminate in favor of any Members who are Highly Compensated Employees.

 

- 66 -



--------------------------------------------------------------------------------



 



17.7 Amendment of Plan. The Board of Directors reserves the right at any time
and from time to time, and retroactively if deemed necessary or appropriate to
conform with governmental regulations or other policies, to modify or amend in
whole or in part any or all of the provisions of the Plan; provided that no such
modification or amendment shall (A) make it possible for any part of the funds
of the Plan to be used for, or diverted to, purposes other than for the
exclusive benefit of Members, Deferred Members and Beneficiaries, or
(B) increase the duties of the Trustee without its consent thereto in writing.
Except as may be required to conform with governmental regulations, no such
amendment shall adversely affect the rights of any Member or Deferred Member
with respect to contributions made on his or her behalf prior to the date of
such amendment.
17.8 Merger or Consolidation of Plan. The Plan may not be merged or consolidated
with, nor may its assets or liabilities be transferred to, any other plan unless
each Member or Deferred Member under the Plan would, if the resulting plan were
then terminated, receive a benefit immediately after the merger, consolidation,
or transfer which is equal to or greater than the benefit he or she would have
been entitled to receive immediately before the merger, consolidation, or
transfer if the Plan had then terminated.
17.9 Termination of Plan. The Plan is entirely voluntary on the part of the
Company. The Board of Directors reserves the right at any time to terminate the
Plan, the trust agreement and the trust hereunder or to suspend, reduce or
partially or completely discontinue contributions thereto. In the event of such
termination of the Plan, the interests of Members and Deferred Members shall
automatically become nonforfeitable. In the event of such termination, any
forfeitures not previously applied in accordance with Article Five shall be
credited ratably to the Accounts of all Members and Deferred Members in
proportion to the amounts of Matching Company Contributions made under
Article Five credited during the current calendar year, or, if no Matching
Company Contributions have been made during the current calendar year, then in
proportion to such Matching Company Contributions during the last previous
calendar year during which such Matching Company Contributions were made. In the
event of a partial termination of the Plan or complete discontinuance of
contributions, the rights of all affected Members to the amounts credited to
their accounts are nonforfeitable.
17.10 Headings and Word Usage. The headings used in this Plan are used for
convenience of reference and in the case of any conflict, the text of the Plan,
rather than any headings, shall control. Words used in the singular are intended
to include the plural, whenever appropriate.

17.11  
Construction. The Plan shall be construed, regulated and administered in
accordance with the laws of the State of New York, subject to the provisions of
applicable Federal laws.

17.12 Tax Withholding. The Plan Administrator shall have the right, to the
extent not prohibited by law, to make such provisions as deemed appropriate in
its sole discretion to satisfy any obligation of the Company to withhold
federal, state or local income or other taxes incurred by reason of the
operation of the Plan or benefits provided under the Plan, including but not
limited to at any time (i) requiring a Participant to submit payment to the
Company for such taxes before paying benefits under the Plan or making
settlement of any amount due under the Plan, (ii) withholding such taxes from
wages or other amounts due to a Participant before paying benefits under the
Plan or making settlement of any amount due under the Plan, (iii) making
settlement of any amount due under the Plan part in shares of common stock of
The Hartford and part in cash to facilitate satisfaction of such withholding
obligations, or (iv) receiving shares of common stock of the Hartford already
owned by a Participant or withholding such shares otherwise due to a Participant
in an amount determined necessary to satisfy such withholding obligations.

 

- 67 -



--------------------------------------------------------------------------------



 



APPENDIX A: Distribution Table

          Age of the Employee   Distribution Period              
70
    27.4  
71
    26.5  
72
    25.6  
73
    24.7  
74
    23.8  
75
    22.9  
76
    22.0  
77
    21.2  
78
    20.3  
79
    19.5  
80
    18.7  
81
    17.9  
82
    17.1  
83
    16.3  
84
    15.5  
85
    14.8  
86
    14.1  
87
    13.4  
88
    12.7  
89
    12.0  
90
    11.4  
91
    10.8  
92
    10.2  
93
    9.6  
94
    9.1  
95
    8.6  
96
    8.1  
97
    7.6  
98
    7.1  
99
    6.7  
100
    6.3  
101
    5.9  
102
    5.5  
103
    5.2  
104
    4.9  
105
    4.5  
106
    4.2  
107
    3.9  
108
    3.7  
109
    3.4  
110
    3.1  
111
    2.9  
112
    2.6  
113
    2.4  
114
    2.1  
115 and older
    1.9  

 

- 68 -